Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

between

 

FOUNTAIN POWERBOATS, INC.,

as Borrower,

 

FOUNTAIN POWERBOAT INDUSTRIES, INC.,

as Parent Guarantor

 

and

 

REGIONS BANK

 

$16,500,000 Term Loan

 

September 19, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS      1.1   

Defined Terms

   1 1.2   

Accounting Terms

   12 1.3   

Singular/Plural

   12 1.4   

Other Terms

   12      ARTICLE II           TERMS OF THE LOAN      2.1   

Loan

   12 2.2   

Note

   12 2.3   

Repayment of the Loan

   12 2.4   

Optional Prepayment of the Loan

   13 2.5   

Use of Proceeds

   13 2.6   

Interest

   13 2.7   

Payment

   14 2.8   

Taxes

   14 2.9   

Basis for Determining Interest Rate Inadequate or Unfair

   14 2.10   

Illegality

   15 2.11   

Increased Cost and Reduced Return

   15 2.12   

Base Rate Loans Substituted for Affected LIBOR Loans

   16 2.13   

Compensation

   16      ARTICLE III           CLOSING; CONDITIONS OF CLOSING AND BORROWING   
  3.1   

Conditions of Closing

   17 3.2   

Waiver of Conditions Precedent

   20      ARTICLE IV           REPRESENTATIONS AND WARRANTIES      4.1   

Corporate Organization and Power

   20 4.2   

Corporate Authority: No Conflict With Other Instruments or Law

   20 4.3   

Due Execution and Delivery

   21 4.4   

Enforceability

   21 4.5   

Governmental Approval

   21 4.6   

Margin Stock

   21

 

i



--------------------------------------------------------------------------------

4.7   

Investment Company

   21 4.8   

Taxes

   21 4.9   

Litigation

   22 4.10   

Financial Statements

   22 4.11   

No Material Adverse Change

   22 4.12   

Compliance with Laws

   22 4.13   

Environmental Compliance

   22 4.14   

Ownership of Properties

   23 4.15   

Intellectual Property

   24 4.16   

Insurance

   24 4.17   

ERISA

   24 4.18   

Full Disclosure

   24 4.19   

No Default

   24 4.20   

Subsidiaries

   24 4.21   

First Priority Liens

   24 4.22   

Labor Relations

   25 4.23   

OFAC; Anti-Terrorism Laws

   25      ARTICLE V           AFFIRMATIVE COVENANTS      5.1   

Financial and Business Information

   25 5.2   

Notice of Certain Events

   26 5.3   

Existence; Franchises; Maintenance of Properties

   27 5.4   

Compliance with Laws

   27 5.5   

Payment of Obligations

   27 5.6   

Maintenance of Books and Records; Inspection

   27 5.7   

Maintenance of Insurance

   28 5.8   

Compliance with ERISA

   28 5.9   

Name Change

   28 5.10   

OFAC, PATRIOT Act Compliance

   28 5.11   

Further Assurances

   28      ARTICLE VI           FINANCIAL COVENANTS      6.1   

Fixed Charge Coverage Ratio

   29 6.2   

Minimum Tangible Net Worth

   29 6.3   

Debt to Tangible Net Worth Ratio

   29 6.4   

Capital Expenditures

   29      ARTICLE VII           NEGATIVE COVENANTS      7.1   

Mergers; Consolidations

   29

 

ii



--------------------------------------------------------------------------------

7.2   

Indebtedness

   30 7.3   

Liens and Encumbrances

   30 7.4   

Disposition of Assets

   31 7.5   

Restricted Investments

   31 7.6   

Restricted Payments

   32 7.7   

Transactions With Related Persons

   32 7.8   

Sale-Leaseback Transactions

   33 7.9   

Certain Amendments

   33 7.10   

Limitation on Certain Restrictions

   33 7.11   

No Other Negative Pledges

   33 7.12   

Partnerships

   34 7.13   

Lines of Business

   34 7.14   

Fiscal Year

   34 7.15   

Accounting Changes

   34 7.16   

Additional Covenants of the Parent

   34      ARTICLE VIII           EVENTS OF DEFAULT; REMEDIES      8.1   

Events of Default

   35 8.2   

Remedies

   37      ARTICLE IX           GUARANTY      9.1   

The Parent Guaranty

   37 9.2   

Guaranty Unconditional

   38 9.3   

Nature of Liability

   38 9.4   

Independent Obligation

   39 9.5   

Authorization

   39 9.6   

Reliance

   39 9.7   

Waiver

   39 9.8   

Application; Set-Off

   40      ARTICLE X           MISCELLANEOUS      10.1   

Costs, Expenses and Taxes

   41 10.2   

Indemnification

   41 10.3   

Waiver of Jury Trial

   42 10.4   

Waiver of Automatic or Supplemental Stay

   42 10.5   

Notices

   43 10.6   

Continuing Obligations

   43 10.7   

Controlling Law

   43 10.8   

Successors and Assigns

   43

 

iii



--------------------------------------------------------------------------------

10.9   

Assignment and Sale

   44 10.10   

Entire Agreement

   44 10.11   

Amendment

   44 10.12   

Severability

   44 10.13   

Counterparts

   44 10.14   

Captions

   44

 

Exhibit A

  

Form of Note

Exhibit B

  

Form of Compliance Certificate

Schedule 4.9

  

Litigation

Schedule 4.13

  

Environmental Compliance

Schedule 4.14

  

Realty; Registry

Schedule 4.15

  

Intellectual Property

Schedule 4.16

  

Insurance

 

iv



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of September 19, 2005, is made and entered into by
and between FOUNTAIN POWERBOATS, INC., a North Carolina corporation with its
principal office at 1653 Whichard’s Beach Road, Washington, North Carolina 27889
(the “Borrower”), FOUNTAIN POWERBOAT INDUSTRIES, INC., a Nevada corporation (the
“Parent”), and REGIONS BANK, an Alabama chartered bank with offices in
Charlotte, North Carolina.

 

BACKGROUND STATEMENT

 

A. The Borrower has applied to the Bank for a term loan in the principal amount
of $16,500,000, to be advanced by the Bank pursuant to the terms and conditions
hereof.

 

B. The Bank is willing to extend the term loan described above upon the terms
and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Bank to make the loans described
herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Defined Terms. In addition to the words and terms defined elsewhere in this
Agreement, the following terms when used herein shall have the following
respective meanings:

 

“Adjusted Base Rate” shall mean an interest rate per annum equal to the sum of
(i) the Base Rate, and (ii) the Applicable Margin in effect at such time with
respect to such Loan.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Interest Period, a rate
per annum equal to the sum of (i) the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100 of one percent) by dividing (A) the LIBOR
Rate for such Interest Period by (B) 1.00 minus the Eurodollar Reserve
Percentage, and (ii) the Applicable Margin in effect at such time with respect
to such Loan.

 

“Affiliate” shall mean, as to any Person, (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, ten percent (10%) or
more of the common stock or equivalent equity interests. As used herein, the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or otherwise. Notwithstanding
anything to the contrary set forth herein, so long as

 

1



--------------------------------------------------------------------------------

Brunswick Corporation does not own ten percent (10%) or more of the Capital
Stock of the Parent, it shall not be considered an Affiliate of the Parent or
the Borrower.

 

“Agreement” shall mean this Loan Agreement and all schedules and exhibits
hereto, together with any amendments, modifications, replacements and
supplements hereto, any substitutes herefor.

 

“Applicable Margin” shall mean, (i) with respect to LIBOR Loans, 1.75% per
annum; and (ii) with respect to Base Rate Loans, 0% per annum.

 

“Bank” shall mean Regions Bank, an Alabama chartered bank with offices in
Charlotte, North Carolina, and its successors and assigns.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, and
any successor statute or statutes having substantially the same function.

 

“Base Rate” shall mean the higher of (i) the rate which the Bank announces from
time to time as its prime lending rate, as in effect from time to time, or (ii)
the Federal Funds Rate, as in effect from time to time, plus one-half of one
percent (½%) per annum (any changes in such rates to be effective as of the date
of any change in such rate). The Bank prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Bank may make commercial loans or other loans at rates of interest
at, above, or below the Bank prime lending rate.

 

“Base Rate Loan” shall mean, at any time, all or any portion of the Loan that
bears interest at the Adjusted Base Rate at such time.

 

“Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Borrowing” shall mean the borrowing of the Loan pursuant to Article II.

 

“Business Day” shall mean any day of the year on which banks are open for
business in Charlotte, North Carolina.

 

“Capitalized Lease” shall mean any lease or similar arrangement which is of a
nature that payment obligations of the lessee or obligor thereunder at the time
are or should be capitalized and shown as liabilities (other than current
liabilities) upon a balance sheet of such lessee or obligor prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean, with respect to any Capital Lease,
the amount of the obligation of the lessee thereunder that would, in accordance
with GAAP, appear on a balance sheet of such lessee with respect to such Capital
Lease.

 

“Capital Expenditures” shall mean during any period, the sum of all amounts paid
during such period that would, in accordance with GAAP, be included on the
consolidated statement of cash flows of the Parent and its Subsidiaries as an
acquisition of fixed assets or improvements, replacements, substitutions or
additions thereto.

 

2



--------------------------------------------------------------------------------

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding thirty (30) days with respect to underlying securities of the
types described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least ninety-five percent (95%) of the assets of which are continuously
invested in securities of the foregoing types.

 

“Change in Control” shall mean and be deemed to occur if (i) the Parent ceases
to own, beneficially and of record, and control 100% of the total Capital Stock
of the Borrower, (ii) any Person, or group of Persons acting in concert, other
than Reginald M. Fountain, Jr. shall become the “beneficial owner” of Capital
Stock of the Parent representing 25% or more of the combined voting power of the
then outstanding Capital Stock of the Parent ordinarily having the right to vote
in the election of directors, (iii) during any period of up to twelve (12)
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twelve (12) month period were directors of the Parent
(together with any new director whose election by the Parent’s board of
directors or whose nomination for election by Parent’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Parent then in office, or (iv)
Reginald M. Fountain, Jr. shall cease to serve as the chief executive officer of
the Parent and the Borrower unless the Parent and the Borrower shall have
selected a chief executive officer reasonably satisfactory to the Bank.

 

“Change of Law” shall mean the adoption of any applicable law, rule or
regulation, or any change therein or any existing or future law, rule or
regulation, or any change in the interpretation or administration thereof, by
any Governmental Authority, or compliance by the Bank with any with any request
or directive (whether or not having the force of law) of any Governmental
Authority.

 

3



--------------------------------------------------------------------------------

“Closing Date” shall mean the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 shall have been satisfied or waived in
accordance with the terms of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor federal tax code. Any reference to any provision of the Code shall
also include the income tax regulations promulgated thereunder, whether final,
temporary or proposed.

 

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit B, together with a Covenant Compliance
Worksheet.

 

“Consolidated EBITDA” shall mean, for any Person for any period, the aggregate
of (i) Consolidated Net Income of such Person for such period, plus (ii) the sum
of depreciation, amortization of intangible assets, interest expense, and income
tax expense, and minus (iii) interest income, all to the extent taken into
account in the calculation of Consolidated Net Income of such Person for such
period.

 

“Consolidated Fixed Charges” shall mean, for any Person for any period of four
consecutive fiscal quarters, the aggregate (without duplication) of (i)
Consolidated Interest Expense to the extent paid (or required to be paid) in
cash during such period, and (ii) the aggregate (without duplication) of all
scheduled payments of principal on Funded Debt required to have been made by
such Person and its Subsidiaries during such period (whether or not such
payments are actually made), including, without limitation, the aggregate
principal amount of the Loan due during such period under Section 2.3 (as such
amounts may have been previously adjusted in accordance with the terms of this
Agreement as a result of prior prepayments on the Loan, including adjustments
made pursuant to Section 2.4).

 

“Consolidated Indebtedness” shall mean, as of the last day of any fiscal
quarter, the aggregate of all Indebtedness (whether or not reflected on the
Parent’s or any Subsidiary’s balance sheet) of the Parent and its Subsidiaries
as of such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any Person for any period, the
aggregate (without duplication) of (i) total interest expense of such Person and
its Subsidiaries for such period in respect of Funded Debt of such Person and
its Subsidiaries (including all such interest expense accrued or capitalized
during such period, whether or not actually paid during such period), and (ii)
all net amounts payable under or in respect of Hedge Agreements, to the extent
paid or accrued by such Person and its Subsidiaries during such period.

 

“Consolidated Net Income” shall mean, for any Person for any period, the net
income (or loss) of such Person and its Subsidiaries, as determined on
consolidated basis in accordance with GAAP.

 

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the (i) total assets of the Parent and its Subsidiaries as of such date, other
than assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill,
trademarks, tradenames, copyrights, patents and technologies, and

 

4



--------------------------------------------------------------------------------

unamortized debt discount and expense, minus (ii) total liabilities of the
Parent and its Subsidiaries as of such date, in each case determined on a
consolidated basis in accordance with GAAP.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Costs” shall have the meaning set forth in Section 10.2.

 

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit B.

 

“Debt to Tangible Net Worth Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (i) Funded Debt as of such date to (ii) Consolidated
Tangible Net Worth as of such date.

 

“Default” shall mean any event which with the giving of notice, lapse of time,
or both, would become an Event of Default.

 

“Default Rate” shall mean an interest rate equal to the Base Rate plus two
percent (2.0%) per annum.

 

“Dollar” or “$” shall mean dollars in lawful currency of the United States of
America.

 

“Environmental Law” shall mean any federal, state or local law, statute,
ordinance, rule, regulation, permit, license, approval, interpretation, order,
guidance or other legal requirement (including without limitation any subsequent
enactment, amendment or modification) relating to the protection of human health
or the environment, including, but not limited to, any requirement pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of materials that are or may constitute a threat to human health or
the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules and regulations from time to time
promulgated thereunder.

 

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same Controlled Group as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

 

“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event with respect to a Plan
or a Multiemployer Plan, (ii) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (iii) the distribution
by the Borrower or any ERISA

 

5



--------------------------------------------------------------------------------

Affiliate under Section 4041 or 4041A of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (v) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within thirty (30) days, (vi) the
imposition upon the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, or the imposition or threatened imposition of any Lien upon any
assets of the Borrower or any ERISA Affiliate as a result of any alleged failure
to comply with the Internal Revenue Code or ERISA in respect of any Plan, (vii)
the engaging in or otherwise becoming liable for a nonexempt Prohibited
Transaction by the Borrower or any ERISA Affiliate, (viii) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Internal Revenue Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Internal Revenue Code or Section 307 of
ERISA, would result in the loss of tax-exempt status of the trust of which such
Plan is a part if the Borrower or an ERISA Affiliate fails to timely provide
security to such Plan in accordance with the provisions of such sections.

 

“Eurodollar Reserve Percentage” shall mean for any day that the percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of the
Bank to United States residents). The Adjusted LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Event of Default” shall have the meaning specified in Article VIII hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Bank from three federal funds brokers of recognized
standing selected by the Bank.

 

“fiscal quarter” or “FQ” shall mean a fiscal quarter of the Parent and its
Subsidiaries.

 

6



--------------------------------------------------------------------------------

“fiscal year” or “FY” shall mean a fiscal year of the Parent and its
Subsidiaries.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any period of
four consecutive fiscal quarters, the ratio of: (i)(A) Consolidated EBITDA of
the Parent for such period minus (B) aggregate tax expense to the extent paid in
cash by the Borrower and its Subsidiaries during such period minus (C) all
dividends and distributions paid in cash by the Parent to its shareholders
during such period, to (ii) Consolidated Fixed Charges of the Parent for such
period; provided that, solely for purposes of calculating the Fixed Charge
Coverage Ratio as of September 30, 2005, December 31, 2005 and March 31, 2006,
each of Consolidated EBITDA and Consolidated Fixed Charges shall be determined
only for the period of one, two consecutive and three consecutive fiscal
quarters, respectively, ending on such date.

 

“Form 8-K” shall mean the Form 8-K dated September 1, 2005 and filed by the
Parent with the United States Securities and Exchange Commission on September 8,
2005.

 

“Funded Debt” shall mean all Indebtedness of the Parent and its Subsidiaries
(other than Indebtedness of the types referred to in clause (xi) thereof or
permitted under Section 7.2(iv)).

 

“GAAP” shall mean generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants, consistently applied and
maintained on a consistent basis for the Parent and its Subsidiaries on a
consolidated basis throughout the period indicated and consistent with the
financial practice of the Parent and its Subsidiaries after the date hereof.

 

“Governmental Authority” shall mean any nation or government, any state,
department, agency or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government, and any corporation or other
entity owned or controlled (through stock or capital ownership or otherwise) by
any of the foregoing.

 

“Guaranteed Obligations” shall have the meaning specified in Section 9.1.

 

“Hazardous Material” shall mean any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, pollutant, contaminant or toxic
substance under any Environmental Law; (ii) it is toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous, (iii) its
presence requires investigation or remediation under an Environmental Law or
common law; (iv) it constitutes a danger, nuisance, trespass or health or safety
hazard to persons or property; and/or (v) it is or contains, without limiting
the foregoing, petroleum hydrocarbons.

 

“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

 

“Indebtedness” shall mean, for any Person, without duplication (i) obligations
of such Person for borrowed money; (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations of such
Person in respect of the deferred

 

7



--------------------------------------------------------------------------------

purchase price of property or services (other than trade payables incurred in
the ordinary course of business on terms customary in the trade); (iv)
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person; (v) Capitalized Lease
Obligations of such Person; (vi) obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit (whether or not drawn upon and in the stated amount thereof); (vii)
guaranties by such Person of the type of indebtedness described in clauses (i)
through (vi) above; (viii) all indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such indebtedness has been
assumed by such Person; (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person; (x) off-balance sheet liability retained in connection
with asset securitization programs, synthetic leases, sale and leaseback
transactions or other similar obligations arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries; and (xi) obligations under any Hedge
Agreement.

 

“Intellectual Property” shall mean (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names, (vii)
all technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

 

“Interest Period” shall mean with respect to any Borrowing the period commencing
on the date of such Borrowing and each subsequent period commencing at midnight
of the last day of the preceding Interest Period for such Borrowing, and ending
on the last Business Day of each calendar month; provided that any Interest
Period which begins before the Maturity Date and would otherwise end after the
Maturity Date shall end on the Maturity Date.

 

“Investments” shall have the meaning set forth in Section 7.5.

 

“LIBOR Loan” shall mean, at any time, all or any portion of the Loan that bears
interest at the Adjusted LIBOR Rate at such time.

 

“LIBOR Rate” applicable to any LIBOR Loan shall mean, for the Interest Period of
such LIBOR Loan the rate per annum determined on the basis of the rate for
deposits in Dollars of amounts equal or comparable to the principal amount of
such LIBOR Loan offered for a one-month term, which rate appears on the display
designated as Page “3750” of the Telerate Service (or such other page as may
replace page 3750 of that service or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London

 

8



--------------------------------------------------------------------------------

Interbank Offered Rates for U.S. dollar deposits) determined as of 11:00 a.m.
London time, on the Business Day prior to the first day of such Interest Period.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

 

“Loan Documents” shall mean and collectively refer to this Agreement, the Note,
the Security Documents and any and all other agreements, instruments and
documents, including, without limitation, notes, guaranties, mortgages, deeds to
secure debt, deeds of trust, chattel mortgages, pledges, powers of attorney,
consents, assignments, contracts, notices, security agreements, trust account
agreements and all other written matters whether heretofore, now or hereafter
executed by or in behalf of the Borrower or delivered to the Bank with respect
to this Agreement or with respect to the transactions contemplated by this
Agreement, and in each case, together with any amendments, modifications and
supplements thereto, any replacements, renewals, extensions and restatements
thereof, and any substitutes therefor, in whole or in part.

 

“Loan” shall have the meaning set forth in Section 2.1.

 

“Master Agreement” shall mean the Master Agreement, dated as of July 17, 2003,
between and among Brunswick Corporation, the Parent, the Borrower and Reginald
M. Fountain, Jr.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean a material
adverse effect upon, or a material adverse change in, any of (i) the financial
condition, operations, business, properties or prospects of the Parent and its
Subsidiaries, taken as a whole; (ii) the ability of the Parent or any Subsidiary
to perform under this Agreement or any other Loan Document in any material
respect or any other material contract in any material respect to which any one
or more of them is a party; (iii) the legality, validity or enforceability of
this Agreement or any other Loan Document; or (iv) the perfection or priority of
the Liens of the Bank granted under this Agreement or any other Loan Document or
the rights and remedies of the Bank under this Agreement or any other Loan
Document (other than a change resulting from any act or omission by the Bank).
The parties agree that the matters, conditions, and facts described in the Form
8-K shall not constitute a Material Adverse Effect or Material Adverse Change.

 

“Maturity Date” shall have the meaning set forth in Section 2.3.

 

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which the Borrower or any of its Subsidiaries grants in favor of the Bank, or a
trustee for the benefit of the Bank, a security interest in and Lien upon any
fee or leasehold interest in the Realty, as amended, modified, restated or
supplemented from time to time.

 

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

9



--------------------------------------------------------------------------------

“Note” shall mean the promissory note of the Borrower dated the date hereof in
the form of Exhibit A attached hereto, executed and delivered to the Bank
pursuant to Article II hereof, evidencing the obligation of the Borrower to
repay the Loan, together with any amendments, modifications and supplements
thereto, any replacements, restatements, renewals and extensions thereof, and
any substitutes therefor, in whole or in part.

 

“Obligations” shall mean and include (i) the Loan and all other loans, advances,
indebtedness, liabilities, obligations, covenants and duties owing, arising, due
or payable from the Borrower to the Bank of any kind or nature, present or
future, arising under this Agreement, the Note or the other Loan Documents or
any Hedge Agreement, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired; and (ii) all interest
(including to the extent permitted by law, all post-petition interest), charges,
expenses, fees, attorneys’ fees and any other sums payable by the Borrower to
the Bank under this Agreement or any of the other Loan Documents.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Parent” shall have the meaning given to such term in the introductory paragraph
hereof.

 

“Parent Guaranty” shall mean the guaranty made by the Parent in favor of the
Bank pursuant to the terms of Article IX.

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.

 

“Permitted Liens” shall have the meaning set forth in Section 7.3.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group, or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

 

“Pledge Agreement” shall mean a pledge agreement, dated as of the date hereof,
made by the Parent and the Bank, as amended, modified, restated or supplemented
from time to time.

 

10



--------------------------------------------------------------------------------

“Pre-Tax Income” shall mean, for any Person for any period, Consolidated Net
Income for such Person, without regard to income tax expense for such period.

 

“Realty” shall mean the real property owned by the Borrower and set forth on
Schedule 4.14.

 

“Registry” shall mean the office of the Register of Deeds (or comparable
Governmental Authority) for each of piece of Realty as set forth on Schedule
4.14.

 

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Loan Documents.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof, between the Parent, the Borrower and the Bank, as the same may be
amended, modified, supplemented or restated from time to time.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, the collateral assignment of life insurance policy and all other
pledge or security agreements, mortgages, deeds of trust, assignments or other
similar agreements or instruments executed and delivered by the Parent or any of
its Subsidiaries pursuant to the terms of this Agreement or otherwise in
connection with the transactions contemplated hereby, in each case as amended,
modified or supplemented from time to time.

 

“Solvent” shall mean as to any Person on any particular date, that such Person
(i) has capital sufficient to carry on its business as now conducted and as
presently proposed to be conducted, (ii) is able to pay its debts as they become
due in the ordinary course of business, and (iii) has assets with a present fair
saleable value greater than its total stated liabilities and identified
contingent liabilities, including any amounts necessary to satisfy preferential
rights of shareholders.

 

11



--------------------------------------------------------------------------------

“Subsidiary” shall mean any corporation, partnership, limited liability company,
association or other business entity of which the Parent owns, directly or
indirectly, more than fifty percent (50%) of the voting securities thereof.

 

“Terminating Indebtedness” shall have the meaning set forth in Section 3.1(l).

 

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.

 

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent delivered to the
Bank prior to the Closing Date; provided that if the Borrower notifies the Bank
that it wishes to amend any financial covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the Bank
notifies the Borrower that it wishes to amend Article VI for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Bank.

 

1.3 Singular/Plural. Unless the context otherwise requires, words in the
singular include the plural and words in the plural include the singular.

 

1.4 Other Terms. All other terms contained in this Agreement shall, when the
context so indicates, have the meanings provided for by the Uniform Commercial
Code of the State of North Carolina to the extent the same are used or defined
therein.

 

ARTICLE II

 

TERMS OF THE LOAN

 

2.1 Loan. The Bank agrees, on the terms and conditions of this Agreement and in
reliance upon the representations and warranties made hereunder, to make a Loan
(the “Loan”) to the Borrower in the aggregate principal amount of Sixteen
Million Five Hundred Thousand Dollars ($16,500,000).

 

2.2 Note. On the Closing Date, the Borrower shall execute and deliver to the
Bank the Note to evidence the Loan. The Note shall be in the form of Exhibit A
and dated as of the date hereof. The Borrower and the Bank hereby agree that the
terms of this Agreement shall be incorporated by reference to the Note as if set
forth therein and, in the event of any conflict between the terms of this
Agreement and the Note, the terms of this Agreement shall control.

 

2.3 Repayment of the Loan. Commencing on the last Business Day of September,
2005 and on the last Business Day of each month thereafter (until the payment in
full of the Loan), the Borrower shall make a monthly payment of principal and
interest equal to the monthly payment required to amortize a loan in the
original principal amount of the Loan over a one hundred eighty (180) month
period at the interest rate applicable to the Loan during such month

 

12



--------------------------------------------------------------------------------

pursuant to Section 2.6 (computed as if the Borrower were to make equal payments
over the life of such loan). All amounts paid under this Section 2.3 shall be
applied first to accrued interest and thereafter to principal. If not sooner
paid, the unpaid principal balance of the Loan and all accrued interest shall be
due and payable on the September 19, 2010 (the “Maturity Date”). Payments made
pursuant to Section 2.4 shall be made in addition to (but not in duplication of)
those pursuant to this Section 2.3.

 

2.4 Optional Prepayment of the Loan. At any time and from time to time, the
Borrower shall have the right to prepay the Loan, in whole or in part, without
premium or penalty (except as provided in clause (ii) below), upon written
notice given to the Bank not later than 11:00 a.m., Charlotte time, one (1)
Business Day prior to each intended prepayment of any portion of the Loan that
is maintained as a Base Rate Loan, provided that unless made together with all
amounts required under Section 2.13 to be paid as a consequence of such
prepayment, a prepayment of any portion of the Loan that is a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto.

 

2.5 Use of Proceeds. The proceeds of the Loan shall be used by the Borrower
solely (i) to refinance the Terminating Indebtedness, (ii) to pay fees and
expenses in connection with the transactions contemplated by this Agreement, and
(iii) to provide working capital for the Borrower.

 

2.6 Interest.

 

(a) At the option of the Borrower and subject to the terms and conditions of
this Agreement, the Loan shall bear, and the Borrower shall pay, interest from
the Closing Date on the unpaid principal balance thereof at either (i) the Base
Rate or (ii) the Adjusted LIBOR Rate.

 

(b) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may convert any Base Rate Loan into a LIBOR Loan on the last
Business Day of any calendar month by providing the Bank written notice at least
three (3) Business Days prior to such conversion. The Borrower may convert any
LIBOR Loan into a Base Rate Loan at the end of the Interest Period applicable
thereto by providing the Bank written notice at least one (1) Business Day prior
to such conversion. Any LIBOR Loan for which the Borrower does not provide a
notice of conversion as described in the immediately preceding sentence shall,
at the end of the applicable Interest Period, be automatically continued as a
LIBOR Loan for the subsequent Interest Period.

 

(c) Interest on the outstanding principal balance of the Loan shall be due and
payable in accordance with Section 2.3.

 

(d) Interest on the Loan and fees shall be computed on the basis of a 360-day
year and the actual number of days elapsed.

 

(e) Nothing contained in this Agreement or the Note shall be deemed to establish
or require the payment of interest to the Bank at a rate in excess of the
maximum rate permitted by governing law. In the event that the rate of interest
required to be paid under this Agreement or the Note exceeds the maximum rate
permitted by governing law, the rate of interest required to be paid hereunder
and under the Note shall be automatically reduced to the maximum rate

 

13



--------------------------------------------------------------------------------

permitted by governing law and any amounts collected in excess of the
permissible amount shall be deemed a prepayment of principal on the Note.

 

(f) Notwithstanding any other provision of this Agreement to the contrary, upon
and during the continuance of any Event of Default under this Agreement, at the
option of the Bank without any required notice to the Borrower, the outstanding
principal amount of the Loan, and to the full extent permitted by law, all
interest accrued on the Loan, shall bear interest at the Default Rate, and such
default interest shall be payable on demand. Additionally, and notwithstanding
any other provision of this Agreement, upon application of the Default Rate to
the Loan pursuant to this Section, any portion of the Loan that is maintained as
a LIBOR Loan then outstanding shall immediately and automatically be converted
into a Base Rate Loan.

 

2.7 Payment. All payments (including prepayments) by the Borrower on account of
principal, interest and fees on the Loan shall be made in immediately available
funds to the Bank at its offices at 6805 Morrison Boulevard, Suite 100,
Charlotte, North Carolina 28211, prior to 2:00 p.m., Charlotte time, on the date
payment is due, or (i) at such other place as designated in writing by the Bank
or (ii) in accordance with wiring instructions designated in writing by the
Bank.

 

2.8 Taxes. All payments of principal, interest and fees and all other amounts to
be made by the Borrower pursuant to this Agreement with respect to the Loan or
fees relating thereto shall be paid without deduction for, and free from, any
tax, imposts, levies, duties, deductions, or withholdings of any nature now or
at any time hereafter imposed on or measured by any governmental authority or by
any taxing authority thereof, or therein, excluding (i) taxes imposed on or
measured by the Bank’s net income, (ii) franchise taxes imposed on the Bank by
the jurisdiction under the laws of which the Bank is organized or any political
subdivision thereof, and (iii) taxes imposed on the Bank’s income. In the event
that the Borrower is required by applicable law to make any such withholding or
deduction of taxes with respect to the Loan or fee or other amount, the Borrower
shall pay such deduction or withholding to the applicable taxing authority,
shall promptly furnish to the Bank all receipts and other additional amounts as
may be necessary in order that the amount received by the Bank after the
required withholding or other payment shall equal the amount the Bank would have
received had no such withholding or other payment been made.

 

2.9 Basis for Determining Interest Rate Inadequate or Unfair. If on or prior to
the first day of any Interest Period:

 

(a) the Bank reasonably determines that deposits in Dollars (in the applicable
amounts) are not being offered in the relevant market for such Interest Period,
or

 

(b) the Bank reasonably determines that the LIBOR Rate will not adequately and
fairly reflect the cost to the Bank of funding a LIBOR Loan for such Interest
Period, the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist (i) the obligation of the Bank to fund LIBOR Loans
shall be suspended and (ii) all then outstanding LIBOR Loans shall be converted
to Base Rate Loans, and during such suspension period all payments of principal
which would otherwise be applied to repay LIBOR Loans shall be applied to repay

 

14



--------------------------------------------------------------------------------

Base Rate Loans. At the end of any such suspension period, the Bank shall
promptly notify Borrower of the end of the suspension period, and Borrower shall
be allowed, in its sole discretion, to reconvert the then outstanding principal
amount of the Base Rate Loans to LIBOR Loans.

 

2.10 Illegality. If, after the date hereof, any Change of Law, or any change in
interpretation or administration thereof by any Governmental Authority, or
compliance by the Bank with any request or directive (whether or not having the
force of law) by any Governmental Authority, shall make it unlawful or
impossible for the Bank to make, maintain or fund LIBOR Loans, then the Bank
shall so notify the Borrower, whereupon until the Bank notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Bank to fund LIBOR Loans shall be suspended. If the Bank shall
determine that it may not lawfully continue to maintain and fund LIBOR Loans to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of the LIBOR Loans,
together with accrued interest thereon and any amount due the Bank pursuant to
Section 2.13(a). Concurrently with prepaying each of the LIBOR Loans, the
Borrower shall borrow a Base Rate Loan with respect to each LIBOR Loan in a
principal amount equal to the respective amount of such LIBOR Loan from the
Bank, and the Bank shall make such Base Rate Loans.

 

2.11 Increased Cost and Reduced Return.

 

(a) If after the date hereof, a Change of Law or compliance by the Bank with any
request or directive (whether or not having the force of law) of any
Governmental Authority:

 

(i) shall impose, modify or deem applicable any new reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loan any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, the Bank; or

 

(ii) shall impose on the Bank or on the United States market for certificates of
deposit or the London interbank market any other new condition affecting LIBOR
Loans, the Note or its obligation to make LIBOR Loans;

 

and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement or under its Note with
respect thereto, by an amount deemed by the Bank to be material, then, within
fifteen (15) days after demand by the Bank, the Borrower shall pay to the Bank
such additional amount or amounts as will compensate the Bank for such increased
cost or reduction.

 

(b) If the Bank shall have determined that after the date hereof, any Change of
Law, or any change in the interpretation or administration thereof, or
compliance by the Bank with any request or directive regarding capital adequacy
(whether or not having the force of law) by any Governmental Authority, has or
would have the effect of reducing the rate of return on the

 

15



--------------------------------------------------------------------------------

Bank’s capital as a consequence of its obligations hereunder to a level below
that which the Bank could have achieved but for such adoption, change or
compliance (taking into consideration the Bank’s policies with respect to
capital adequacy) by an amount deemed by the Bank to be material, then from time
to time, within fifteen (15) days after demand by the Bank, the Borrower shall
pay to the Bank such additional amount or amounts as will compensate the Bank
for such reduction.

 

(c) The Bank will promptly notify the Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle the Bank to
compensation pursuant to this Section. A certificate of the Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Bank may use any reasonable
averaging and attribution methods.

 

(d) The provisions of this Section 2.11 shall be applicable with respect to any
participant, assignee or other transferee, and any calculations required by such
provisions shall be made based upon the circumstances of such participant,
assignee or other transferee.

 

2.12 Base Rate Loans Substituted for Affected LIBOR Loans. If (i) the obligation
of the Bank to make or maintain LIBOR Loans has been suspended pursuant to
Section 2.10 or (ii) the Bank has demanded compensation under Section 2.11, and
the Borrower shall, by at least five (5) Business Days’ prior notice to the
Bank, have elected that the provisions of this Section shall apply to the Bank,
then, unless and until the Bank notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply, all
then outstanding LIBOR Loans shall be converted into Base Rate Loans and all
payments of principal which would otherwise be applied to repay the LIBOR Loans
shall be applied to repay its Base Rate Loans instead. At the end of any such
suspension period, the Bank shall promptly notify Borrower of the end of the
suspension period, and Borrower shall be allowed, in its sole discretion, to
reconvert the then outstanding principal amount of the Base Rate Loans to LIBOR
Loans.

 

2.13 Compensation. Upon the request of the Bank, delivered to the Borrower, the
Borrower shall pay to the Bank such amount or amounts as shall compensate the
Bank for any loss, cost or expense incurred by the Bank as a result of:

 

(a) any payment or prepayment of any portion of the Loan maintained as a LIBOR
Loan on a date other than the last day of an Interest Period for such LIBOR
Loan; or:

 

(b) any failure by the Borrower to prepay any portion of the Loan maintained as
a LIBOR Loan on the date for such prepayment specified in the relevant notice of
prepayment hereunder;

 

such compensation to include, without limitation, an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such portion of the Loan maintained as a LIBOR Loan
(or, in the case of a failure to prepay or borrow, the Interest Period for such

 

16



--------------------------------------------------------------------------------

portion of the Loan maintained as a LIBOR Loan which would have commenced on the
date of such failure to prepay or borrow) at the applicable rate of interest for
such portion of the Loan maintained as a LIBOR Loan provided for herein over
(ii) the amount of interest (as reasonably determined by the Bank) the Bank
would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading banks in London interbank
market.

 

ARTICLE III

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

3.1 Conditions of Closing. The obligation of the Bank to make the Loan hereunder
is subject to the satisfaction of the following conditions precedent:

 

(a) Loan Documents. The Bank shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Bank shall have requested:

 

(i) from each of the parties hereto, a duly executed counterpart of this
Agreement signed by such party;

 

(ii) a duly executed Note for the account of the Bank;

 

(iii) the Security Agreement, duly completed and executed by the Parent and the
Borrower, in form and substance satisfactory to the Bank;

 

(iv) the Pledge Agreement, duly completed and executed by the Parent, together
with any certificates evidencing the Capital Stock being pledged thereunder as
of the Closing Date and undated assignments separate from certificate for any
such certificate, duly executed in blank, each in form and substance
satisfactory to the Bank;

 

(v) a collateral assignment of life insurance policy with respect to the
insurance policies maintained by the Parent or the Borrower on the life of
Reginald M. Fountain, Jr., in form and substance satisfactory to the Bank; and

 

(vi) an opinion of counsel to the Borrower dated as of the Closing Date and
addressed to the Bank, in form and substance satisfactory to the Bank.

 

(b) Closing Certificate. The Bank shall have received a certificate, signed by
the president, the chief executive officer or the chief financial officer of the
Borrower, dated as of the Closing Date and in form and substance reasonably
satisfactory to the Bank, certifying that (i) all representations and warranties
of the Parent and the Borrower contained in this Agreement and the other Loan
Documents are true, correct and complete as of the Closing Date, both
immediately before and after giving effect to the making of the Loan and the
application of the proceeds thereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the making of
the Loan and the application of

 

17



--------------------------------------------------------------------------------

the proceeds thereof, (iii) both immediately before and after giving effect to
the making of the Loan and the application of the proceeds thereof, no Material
Adverse Effect has occurred since June 30, 2004, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the initial extensions of
credit hereunder set forth in this Section 3.1 have been satisfied or waived as
required hereunder.

 

(c) Secretary’s Certificate. The Bank shall have received a certificate of the
secretary or an assistant secretary of each of the Parent and the Borrower,
dated as of the Closing Date and in form and substance reasonably satisfactory
to the Bank, certifying (i) that attached thereto is a true and complete copy of
the articles or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of such party, certified as
of a recent date by the Secretary of State (or comparable Governmental
Authority) of its jurisdiction of organization, and that the same has not been
amended since the date of such certification, (ii) that attached thereto is a
true and complete copy of the bylaws, operating agreement or similar governing
document of such party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such party, authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (iv) as to the incumbency and genuineness of the signature of each
officer of such party executing this Agreement or any of such other Loan
Documents, and attaching all such copies of the documents described above.

 

(d) Good Standings. The Bank shall have received a certificate as of a recent
date of the good standing or existence of the Parent and the Borrower under the
laws of its jurisdiction of organization, from the Secretary of State (or
comparable Governmental Authority) of such jurisdiction.

 

(e) Solvency Certificate. The Bank shall have received a certificate of the
president or chief financial officer of the Borrower, dated as of the Closing
Date and in form and substance reasonably satisfactory to the Bank, certifying
that each of the Parent and the Borrower is Solvent.

 

(f) Consents; Approvals. All approvals, permits and consents of any Governmental
Authorities or other Persons required in connection with the execution and
delivery of this Agreement or the other Loan Documents shall have been obtained,
without the imposition of conditions that are not acceptable to the Bank, and
all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the Bank
shall have received such copies thereof as it shall have reasonably requested.

 

(g) Lien Searches. The Bank shall have received certified reports from an
independent search service satisfactory to it listing any federal tax lien
filing or Uniform Commercial Code financing statement that names the Parent or
the Borrower, as debtor in any of the jurisdictions listed beneath its name on
Schedule I to the Security Agreement, and the results thereof shall be
reasonably satisfactory to the Bank.

 

18



--------------------------------------------------------------------------------

(h) Recording and Filing. The Bank shall have received evidence that the
Mortgages have each been duly recorded in the Registry, that UCC-1 Financing
Statements naming the Borrower as debtor and the Bank as secured party and
describing the collateral encumbered by the Security Documents have been duly
filed in each jurisdiction necessary to perfect the Liens created by the
Security Documents and that all other filings and action needed to provide the
Bank with a perfected, first priority security interest in the collateral
described in the Security Documents have occurred.

 

(i) Real Property. The Bank shall have received any other documents, as may be
reasonably requested by the Bank, relating to the Parent’s or the Borrower’s
owned or leased Realty listed on Schedule 4.14, including without limitation (i)
mortgagee title insurance policies which shall: (A) be from a title insurance
company acceptable to the Bank and each such policy in an amount acceptable to
the Bank; (B) ensure that each Mortgage creates a valid first lien in the Realty
covered by such Mortgage, free and clear of all defects and encumbrances (except
those acceptable to the Bank); (C) name the Bank as the insured party
thereunder; (D) be in the form of ALTA Loan Policy-1992 (amended 10-17-92) or
other form approved by the Bank; (E) provide mechanic’s lien protection; and (F)
contain such endorsements and effective coverage as the Bank may reasonably
require, including without limitation, an ALTA Form 6 Variable Rate Endorsement,
an ALTA Form 9 Comprehensive Endorsement, a usury endorsement, an access
endorsement, a “same as survey” endorsement, a letter of credit endorsement and
a “future advances” endorsement, or the equivalent, (ii) recent surveys for each
parcel of Realty, in form and substance satisfactory to the Bank and its counsel
and certified to the Bank by the surveyor, and (iii) flood certifications for
each parcel of Realty, in form and substance satisfactory to the Bank and its
counsel.

 

(j) Insurance. The Bank shall have received certificates of insurance evidencing
the insurance coverages described on Schedule 4.16 and all other or additional
coverages required under the Security Documents and naming the Bank as loss
payee or additional insured, as its interests may appear.

 

(k) No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court
or other governmental authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises from, the
making of the Loan.

 

(l) Payoff Letters. Concurrently with the making of the Loan hereunder, (i) all
other Indebtedness of the Parent and the Borrower other than Indebtedness
permitted under Section 7.2 (collectively, the “Terminating Indebtedness”),
shall be repaid and satisfied in full and all guarantees related thereto
extinguished, (ii) all commitments to extend credit under any Terminating
Indebtedness shall be terminated, and (iii) any Liens securing any Terminating
Indebtedness shall be released and any related filings (including UCC filings,
mortgages, and intellectual property filings) terminated of record (or
arrangements satisfactory to the Bank made therefor); and the Bank shall have
received evidence of the foregoing satisfactory to it, including a payoff letter
executed by the lenders or the agent under the Terminating Indebtedness.

 

(m) Fees; Expenses. The Borrower shall have paid (i) to the Bank, the fees
required to be paid to them on the Closing Date, and (ii) all other fees and
reasonable expenses required

 

19



--------------------------------------------------------------------------------

hereunder or under any other Loan Document to be paid on or prior to the Closing
Date (including reasonable fees and expenses of counsel) in connection with this
Agreement and the other Loan Documents.

 

(n) No Material Adverse Change. Since June 30, 2004, both immediately before and
after giving effect to the consummation of this Agreement, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.

 

(o) Other Documents. The Bank shall have received such other documents,
certificates, opinions, instruments and other evidence as the Bank may
reasonably request, all in form and substance satisfactory to the Bank and its
counsel.

 

3.2 Waiver of Conditions Precedent. If the Bank funds any portion of the Loan
hereunder prior to the fulfillment of any of the conditions precedent set forth
in this Article III, the making of such Loan shall constitute only an extension
of time for the fulfillment of such condition and not a waiver thereof, and the
Borrower shall thereafter use its best efforts to fulfill each such condition
within thirty (30) days after the Closing Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower represents and warrants to the Bank as
follows:

 

4.1 Corporate Organization and Power. Each of the Parent and its Subsidiaries
(a) is a corporation or a limited liability company duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be; (b) is duly qualified or
licensed to do business and is in good standing in every other jurisdiction
where the nature of its business or its properties makes such qualification or
licensing necessary (except where the failure to be so qualified or licensed
would not have a Material Adverse Effect); (c) has full corporate or limited
liability company power and authority to execute, deliver and perform the Loan
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted, and (d) has all governmental
licenses, permits, franchises, certificates, inspections, authorizations,
consents and approvals required to carry on its business as it is now being
conducted (except where the failure to have such governmental authorization
would not have a Material Adverse Effect).

 

4.2 Corporate Authority: No Conflict With Other Instruments or Law. The
execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby (a) are within the corporate or limited liability company power and
authority of the Parent and each of its Subsidiaries, (b) have been duly
authorized by all necessary corporate or limited liability company action on the
part of the Parent and each of its Subsidiaries, (c) do not and will not
conflict with, contravene or violate any provision of, or result in a breach of
or default under, or require the waiver (not already obtained) of any provision
of or the consent (not already given) of any Person under the terms of the
Parent’s or any of its Subsidiaries’ articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or

 

20



--------------------------------------------------------------------------------

organizational documents, or any indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument to which the Parent or any of
its Subsidiaries is a party or by which it is bound or to which any of its
properties are subject, (d) will not violate, conflict with, give rise to any
liability under, or constitute a default under any Requirement of Law, and (e)
will not result in the creation, imposition, or acceleration of any indebtedness
or tax or any Lien that is not a Permitted Lien of any nature upon, or with
respect to, the Parent or any of its Subsidiaries or any of their properties.

 

4.3 Due Execution and Delivery. This Agreement and the other Loan Documents to
which the Parent and each of its Subsidiaries is a party have been duly executed
and delivered to the Bank by an officer of the Borrower who has been duly
authorized to perform such acts.

 

4.4 Enforceability. This Agreement and the other Loan Documents to which the
Parent and each of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Parent and each of its Subsidiaries enforceable
against the Parent and each of its Subsidiaries in accordance with their terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws, statutes or rules of general application
affecting the enforcement of creditor’s rights or general principles of equity.

 

4.5 Governmental Approval. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Parent and each of its
Subsidiaries is a party and the transactions contemplated hereby and thereby do
not require any authorization, exemption, consent or approval of, notice to, or
declaration or filing with, any Governmental Authority other than those obtained
on or before the Closing Date.

 

4.6 Margin Stock. None of the Parent and its Subsidiaries is engaged principally
or as one of its important activities in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Board of Governors of the Federal Reserve System).
The execution, delivery and performance of this Agreement and the use of the
proceeds of the Loan or any extension of credit hereunder, do not and will not
constitute a violation of such Regulations.

 

4.7 Investment Company. None of the Parent and its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

4.8 Taxes. None of the Parent and its Subsidiaries is delinquent in the payment
of any taxes that have been levied or assessed by any Governmental Authority
against it or its assets unless such tax is being contested in good faith by
proper proceedings and adequate reserves satisfactory to the Bank have been
established and maintained with respect thereto. The Parent and each of its
Subsidiaries has timely filed all tax returns that are required by law to be
filed, and has paid all taxes shown on said returns to be payable by the Parent
and each of its Subsidiaries and all other assessments or fees levied upon it or
upon its properties to the extent that such taxes, assessments or fees have
become due, and if not due, such taxes have been adequately provided for and
sufficient reserves therefor established on its books of account. No material
controversy in respect of the Parent’s or any of its Subsidiaries’ income taxes
is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

21



--------------------------------------------------------------------------------

4.9 Litigation. Except as set forth on Schedule 4.9, there is no judgment,
injunction or similar order or decree which, and no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Parent or any of
its Subsidiaries, threatened against or affecting the Parent or any of its
Subsidiaries, before any court, commission, panel, board, bureau, arbitrator or
any Governmental Authority.

 

4.10 Financial Statements. The Borrower has delivered to the Bank (i) the
audited consolidated balance sheets of the Parent and its Subsidiaries as of
June 30, 2004, 2003 and 2002, in each case with the related statements of
income, cash flows and stockholders’ equity for the fiscal years then ended,
together with the opinion of Pritchett, Siler & Hardy, P.C. thereon, (ii) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
March 31, 2005, and the related statements of income, cash flows and
stockholders’ equity for the nine-month period then ended, and (iii) the Form
8-K. Such financial statements contain no material misstatement or omission and
fairly present the financial position, assets and liabilities of the Parent and
each of its Subsidiaries for the respective periods then ended, except as
described in the Form 8-K. Except as fully reflected in the most recent
financial statements referred to above, the notes thereto, and the Form 8-K,
there are no material liabilities or obligations with respect to the Parent and
its Subsidiaries of any nature whatsoever (whether absolute, contingent or
otherwise and whether or not due) that are required in accordance with GAAP to
be reflected in such financial statements and that are not so reflected.

 

4.11 No Material Adverse Change. Since June 30, 2004, there has been no Material
Adverse Change, nor to the knowledge of the Parent and each of its Subsidiaries,
is any Material Adverse Change threatened or reasonably likely to occur.

 

4.12 Compliance with Laws. The Parent and each of its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all material records and documents required to be retained by it
under all applicable Requirements of Law, and is otherwise in compliance with
all applicable Requirements of Law in respect of the conduct of its business and
the ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

4.13 Environmental Compliance. Except as set forth on Schedule 4.13,

 

(a) (i) no Hazardous Material (other than cleaning supplies, as well as all
other substances and materials used in the ordinary course of the Borrower’s
operations, manufacturing and other legitimate business processes and
operations) is or has been generated, used, released, treated, disposed of or
stored, or otherwise located, in, on or under any property owned, leased or
operated by the Parent or any of its Subsidiaries or any portion thereof, and no
part of the property owned, leased or operated by the Parent or any of its
Subsidiaries (now or in the past), including without limitation the soil and
groundwater located thereon and thereunder, has been contaminated by any
Hazardous Material; (ii) no improvements on the property owned, leased or
operated by the Parent or any of its Subsidiaries contain any asbestos or
substances containing asbestos; (iii) none of the property owned, leased or
operated by the Parent or any of its Subsidiaries has been the subject of an
environmental audit or assessment, or remedial action;

 

22



--------------------------------------------------------------------------------

and (iv) to the best of the Parent’s and its Subsidiaries’ knowledge, the
foregoing statements are true and correct with respect to all of the real
property adjoining any of the property owned, leased or operated by the Parent
or any of its Subsidiaries.

 

(b) None of the property owned, leased or operated by the Parent or any of its
Subsidiaries (now or in the past) has, pursuant to any Environmental Law, been
placed on the “National Priorities List” or “CERCLIS List” (or any similar
federal, state or local list) of sites subject to possible environmental
problems.

 

(c) There are no underground storage tanks situated on the property owned,
leased or operated by the Parent or any of its Subsidiaries and, to the best of
the knowledge of the Parent and its Subsidiaries, no underground storage tanks
have ever been situated on the property owned, leased or operated by the Parent
or any of its Subsidiaries.

 

(d) All activities and operations of the Parent and each of its Subsidiaries
meet all requirements of all applicable Environmental Laws, the Parent and each
of its Subsidiaries has not violated any Environmental Law in the past, and the
property owned, leased or operated by the Parent or any of its Subsidiaries has
never been the site of a violation of any Environmental Law.

 

(e) None of the Parent or its Subsidiaries has sent a Hazardous Material to a
site which, pursuant to any Environmental Law, (i) has been placed on the
“National Priorities List” or “CERCLIS List” (or any similar federal, state or
local list) of sites subject to possible environmental problems, or (ii) is
subject to, or the source of, a claim, an administrative order or other request
to take “response,” “removal,” “corrective” or “remedial” action, as defined in
any Environmental Law, or to pay for or contribute to the costs of cleaning up
the site.

 

(f) None of the Parent or its Subsidiaries is involved in any suit or proceeding
and has not received any notice from any Governmental Authority or other third
party with respect to a release or threat of release of any Hazardous Material,
or violation or alleged violation of any Environmental Law, and has not received
notice of any claim from any person or entity relating to property damage or to
personal injuries from exposure to any Hazardous Material.

 

(g) The Parent and each of its Subsidiaries has timely filed all reports
required to be filed, has acquired all necessary certificates, approvals and
permits, and has generated and maintained all required data, documentation and
records required under all Environmental Laws.

 

4.14 Ownership of Properties. The Parent and each of its Subsidiaries (i) has
good and marketable title to all real property owned by it, (ii) holds interests
as lessee under valid leases in full force and effect with respect to all
material leased real and personal property used in connection with its business,
and (iii) has good title to all of its other material properties and assets
reflected in the financial statements referred to in Section 4.10 (except as
sold or otherwise disposed of since the date thereof in the ordinary course of
business), in each case free and clear of all Liens other than Permitted Liens.
Schedule 4.14 lists, as of the Closing Date, all Realty of the Parent and each
of its Subsidiaries, indicating in each case the identity of the owner, the
address of the property, the nature of use of the premises, and whether such
interest is a leasehold or fee ownership interest.

 

23



--------------------------------------------------------------------------------

4.15 Intellectual Property. The Parent and each of its Subsidiaries owns, or has
the legal right to use, all Intellectual Property necessary for it to conduct
its business as currently conducted. Schedule 4.15 lists, as of the Closing
Date, all registered Intellectual Property owned by the Parent of any of its
Subsidiaries. No claim has been asserted or is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Parent or the
Borrower know of any such claim, and to the knowledge of the Parent or the
Borrower, the use of such Intellectual Property by does not infringe on the
known rights of any Person.

 

4.16 Insurance. Schedule 4.16 sets forth, as of the Closing Date, an accurate
and complete list and a brief description (including the insurer, policy number,
type of insurance, coverage limits, deductibles, expiration dates and any
special cancellation conditions) of all policies of property and casualty,
liability (including, but not limited to, product liability), workers’
compensation, keyman life insurance, and other forms of insurance owned or held
by the Parent or any of its Subsidiaries or pursuant to which any of their
respective assets are insured. The assets, properties and business of the Parent
or any of its Subsidiaries are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

 

4.17 ERISA. The Parent and each of its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and have not incurred any liability to the PBGC or a Plan under Title IV
of ERISA.

 

4.18 Full Disclosure. Except as described in the Form 8-K, all information
heretofore furnished to the Bank by the Parent and each of its Subsidiaries for
purposes of or in connection with this Agreement or any transaction contemplated
hereby is, and all such information hereafter furnished to the Bank by the
Parent and each of its Subsidiaries will be, true, accurate and complete in
every material respect or based on reasonable estimates on the date as of which
such information is stated or certified. The Parent and each of its Subsidiaries
has disclosed to the Bank in writing any and all facts which materially and
adversely affect or may affect (to the extent the Parent or any of its
Subsidiaries can now reasonably foresee), the business, operations, prospects or
condition, financial or otherwise, of the Parent or any of its Subsidiaries, or
the ability of the Parent or any of its Subsidiaries to perform its obligations
under this Agreement or any of the other Loan Documents.

 

4.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.

 

4.20 Subsidiaries. The Borrower has no Subsidiaries. The Parent owns all of the
outstanding Capital Stock of the Borrower. Except for the Capital Stock
expressly indicated on Schedule I to the Pledge Agreement, there are no shares
of capital stock, partnership interests, warrants, rights, options or other
equity securities, or other Capital Stock of the Borrower outstanding or
reserved for any purpose.

 

4.21 First Priority Liens. Except for Permitted Liens, this Agreement, together
with the Security Documents, will create valid, perfected, first-priority
security interests in the

 

24



--------------------------------------------------------------------------------

collateral described in the Security Documents, in each case enforceable against
the Parent and each of its Subsidiaries and securing the payment of all
obligations purported to be secured thereby.

 

4.22 Labor Relations. None of the Parent and its Subsidiaries is engaged in any
unfair labor practice within the meaning of the National Labor Relations Act of
1947, as amended. As of the Closing Date, there is (i) no unfair labor practice
complaint before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Parent or the Borrower, threatened, against the
Parent or any of its Subsidiaries, (ii) no strike, lock-out, slowdown, stoppage,
walkout or other labor dispute pending or, to the knowledge of the Parent or the
Borrower, threatened, against the Parent or any of its Subsidiaries, and (iii)
to the knowledge of the Parent or the Borrower, no petition for certification or
union election or union organizing activities taking place with respect to the
Parent or any of its Subsidiaries. As of the Closing Date, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries.

 

4.23 OFAC; Anti-Terrorism Laws.

 

(a) The Parent and its Subsidiaries are not a Sanctioned Person or does not do
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC.

 

(b) The Parent and its Subsidiaries are in compliance in all material respects
with the PATRIOT Act. No part of the proceeds of the Loan hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until payment in full of all Obligations of the Borrower to the Bank, each of
the Parent and the Borrower will, and will cause each of its Subsidiaries to:

 

5.1 Financial and Business Information. Deliver to the Bank:

 

(a) Within forty-five (45) days after the close of each of the first three
fiscal quarters of each fiscal year of the Parent (or, if earlier, within three
(3) days after the Parent files its Quarterly Report on Form 10-Q for with the
Securities and Exchange Commission for such fiscal quarter), a consolidated
balance sheet of the Parent and its Subsidiaries as of the close of such fiscal
quarter and consolidated statements of income and cash flows for the Parent and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, including the notes to each, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with that of the preceding period or containing disclosure of the

 

25



--------------------------------------------------------------------------------

effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the period, subject
only to audit and year-end adjustments, and certified by the Parent’s president
or chief financial officer to be true and accurate;

 

(b) Within one hundred twenty (120) days after the close of the fiscal year of
the Parent (or, if earlier, within three (3) days after the Parent files its
Annual Report on 10-K with the Securities and Exchange Commission for such
fiscal year), an audited consolidated balance sheet of the Parent and its
Subsidiaries as of the close of such fiscal year and audited consolidated
statements of income and cash flows for the Parent and its Subsidiaries for the
fiscal year then ended, including the notes to each, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
fiscal year, prepared by an independent certified public accountant reasonably
acceptable to the Bank, in accordance with GAAP applied on a basis consistent
with that of the preceding year or containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountant containing an opinion that is not
qualified with respect to scope limitations imposed by the Parent or its
Subsidiaries or with respect to accounting principles followed by the Parent or
its Subsidiaries not in accordance with GAAP;

 

(c) Concurrently with the delivery of the financial statements described in
subsection (b) above, a certificate addressed to the Bank from the independent
certified public accountant that in making its audit of the financial statements
of the Parent and its Subsidiaries, it obtained no knowledge of the occurrence
or existence of any Default or Event of Default under this Agreement, or
specifying the nature and period of existence of any such Default or Event of
Default; provided, however, that such accountant shall not be liable to anyone
by reason of its failure to obtain knowledge of any such Default or Event of
Default that would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

 

(d) Concurrently with the delivery of the financial statements described in
subsections (a) and (b) above, a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by the president or chief financial officer of the Borrower, together with a
Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VI as of the last day of the period covered by
such financial statements;

 

(e) Prompt notice of any Material Adverse Change; and

 

(f) Within a reasonable time, upon the Bank’s request, such other information
about the property, financial condition and operations of the Parent and its
Subsidiaries as the Bank may from time to time reasonably request.

 

5.2 Notice of Certain Events. Promptly give notice in writing to the Bank of:

 

(a) All litigation when the Parent or any of its Subsidiaries is a defendant,
that would, if adversely determined, be reasonably likely to have a Material
Adverse Effect;

 

26



--------------------------------------------------------------------------------

(b) Any dispute which may exist between the Parent and any Subsidiary on the one
hand and any Governmental Authority on the other or any threatened action by any
Governmental Authority to acquire or condemn any of the properties of the Parent
or any Subsidiary;

 

(c) Any proceeding or order before any court or administrative body requiring
the Parent or any Subsidiary to comply with any statute or regulation regarding
protection of the environment; and

 

(d) Any Default or Event of Default.

 

5.3 Existence; Franchises; Maintenance of Properties. (a) Maintain and preserve
in full force and effect its legal existence, its good standing under the laws
of the jurisdiction of its incorporation or formation, as the case may be, and
its qualification to do business in every other jurisdiction where the nature of
its business or its properties makes such qualification necessary (except where
the failure to be so qualified or licensed would not have a Material Adverse
Effect), (b) obtain, maintain and preserve in full force and effect its
Intellectual Property and all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not have a Material Adverse Effect, and (c) keep all material properties in good
working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business.

 

5.4 Compliance with Laws. Comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.

 

5.5 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of the Parent or any of its Subsidiaries; provided,
however, that the Parent and its Subsidiaries shall not be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such party is maintaining
adequate reserves with respect thereto in accordance with GAAP.

 

5.6 Maintenance of Books and Records; Inspection. (a) Maintain adequate books,
accounts and records, and prepare all financial statements required under this
Agreement in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it, and (b) permit any employee
or representative of the Bank to visit and

 

27



--------------------------------------------------------------------------------

inspect any of its properties, to examine and audit its books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss its affairs, finances and accounts with its officers and, upon prior
notice to the Parent or the Borrower, its independent public accountants (and by
this provision the Parent authorizes said accountants to discuss the finances
and affairs of the Parent and its Subsidiaries with the Bank and to provide the
Bank with access to such accountants’ work papers), all upon reasonable notice
during business hours and as often as may be reasonably requested.

 

5.7 Maintenance of Insurance. Maintain and pay for insurance with respect to its
property, wherever located, covering casualty, hazard, public liability, product
liability, boiler, fidelity and such other risks, casualties and contingencies
as is customarily maintained by companies in the same or similar businesses
similarly situated.

 

5.8 Compliance with ERISA.

 

(a) The Parent will, and will cause each of its Subsidiaries and each member of
the Controlled Group to, comply in all material respects with ERISA and the Code
and the regulations and requirements of the PBGC, except where the necessity of
such compliance is being contested in good faith through appropriate
proceedings.

 

(b) The Parent and each member of the Controlled Group will make timely payment
of contributions required to meet the minimum funding standards set forth in
ERISA and the Code with respect to any Plan, and will not take any action or
fail to take action the result of which action or inaction could be a material
liability for the Parent or a member of the Controlled Group to the PBGC or a
Multiemployer Plan. Neither the Parent nor a member of the Controlled Group will
participate in a prohibited transaction, as defined in Section 406 of ERISA or
Section 4975(c) of the Code, which could subject either the Parent or a member
of the Controlled Group to any material civil penalty under ERISA or material
tax under the Code.

 

5.9 Name Change. Notify the Bank at least thirty (30) days prior to the
effective date of any change of its name, and prior to such effective date the
Borrower shall have executed any required amended or new UCC financing
statements and other documents necessary to maintain and continue the perfected
security interests of the Bank in all of its collateral and shall have taken
such other actions and executed such documents as the Bank shall reasonably
require.

 

5.10 OFAC, PATRIOT Act Compliance. (a) Refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (b) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Bank in order to assist the Bank in maintaining
compliance with the PATRIOT Act.

 

5.11 Further Assurances. Make, execute, endorse, acknowledge and deliver to the
Bank any amendments, restatements, modifications or supplements hereto and any
other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Bank to effect,
confirm or further assure or protect and preserve the interests, rights and
remedies of the Bank under this Agreement and the other Loan Documents.

 

28



--------------------------------------------------------------------------------

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Each of the Parent and the Borrower covenant and agrees that, until payment in
full of all Obligations of the Borrower to the Bank, the Borrower will not:

 

6.1 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter, beginning with the fiscal quarter ending
September 30, 2005, to be less than 1.75:1.00.

 

6.2 Minimum Tangible Net Worth. Permit the Consolidated Tangible Net Worth as of
the last day of any fiscal quarter, beginning with the fiscal quarter ending
September 30, 2005, to be less than the sum of (i) $6,500,000 plus (ii) 30% of
Pre-Tax Income for the Parent for each fiscal year ending after the Closing Date
(provided that Pre-Tax Income for any such fiscal year shall be taken into
account for purposes of this calculation only if positive) plus (iii) 100% of
the aggregate amount of all increases in the stated capital and additional
paid-in capital accounts of the Parent, as determined on a consolidated basis in
accordance with GAAP, resulting from the issuance of equity securities
(including pursuant to the exercise of options, rights or warrants or pursuant
to the conversion of convertible securities) or other Capital Stock after the
Closing Date.

 

6.3 Debt to Tangible Net Worth Ratio. Permit the Debt to Tangible Net Worth
Ratio as of the last day of any fiscal quarter, beginning with the fiscal
quarter ending September 30, 2005, to be greater than (i) for any fiscal quarter
ending before June 30, 2006, 3.90:1.00, and (ii) thereafter, 3.00:1.00.

 

6.4 Capital Expenditures. Permit Capital Expenditures during any fiscal year to
be greater than $2,000,000. The Bank agrees to consider any request by the
Borrower that the Bank consent to Capital Expenditures in excess of the annual
amounts permitted hereunder (which request shall be accompanied by an annual
budget of Capital Expenditures); provided, however, the Borrower acknowledges
that the Bank may, in its sole discretion, refuse to consent to any such excess
Capital Expenditures.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until payment in full of all Obligations of the Borrower to the Bank, each of
the Parent and the Borrower will not, and will not permit its Subsidiaries to,
without the express prior written approval of the Bank:

 

7.1 Mergers; Consolidations. Merge or consolidate with or into any other Person,
liquidate, wind up or dissolve; provided, however, that any Wholly Owned
Subsidiary of the Borrower may merge or consolidate with, or be liquidated into,
(i) the Borrower (so long as the Borrower is the surviving or continuing entity)
or (ii) any other Wholly Owned Subsidiary (so long as the surviving or
continuing entity is a Subsidiary Guarantor), and in each case so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom.

 

29



--------------------------------------------------------------------------------

7.2 Indebtedness. Directly or indirectly issue, assume, create, incur or suffer
to exist any Indebtedness except for:

 

(i) Indebtedness in favor of the Bank incurred under this Agreement and the
other Loan Documents;

 

(ii) Indebtedness secured by Permitted Liens;

 

(iii) Indebtedness under Hedge Agreements entered into in connection with this
Agreement or in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks and not for speculative
purposes;

 

(iv) Indebtedness consisting of loans from permanent insurance policies
maintained on the life of Reginald M. Fountain, so long as no Default or Event
of Default has occurred and is continuing or would result after giving effect
thereto; and

 

(v) purchase money Indebtedness incurred solely to finance Capital Expenditures,
including Indebtedness in respect of Capital Lease Obligations, provided that
(x) all such Indebtedness does not exceed $2,000,000 in aggregate principal
amount outstanding at any time, and (y) prior to its incurrence, the Borrower
provides the Bank with a right of first refusal to provide such Indebtedness.

 

7.3 Liens and Encumbrances. Create, assume or suffer to exist any Lien in or on
any of its property, real or personal, whether now owned or hereafter acquired,
except for (collectively, the “Permitted Liens”):

 

(i) Liens in favor of the Bank created by or otherwise existing under or in
connection with this Agreement and the other Loan Documents;

 

(ii) Liens imposed by mandatory provisions of law of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business for sums
not yet due and payable;

 

(iii) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure the performance of letters of credit, bids,
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business, provided that all such
liens in the aggregate have no reasonable likelihood of causing a Material
Adverse Effect;

 

(iv) Liens for current taxes, assessments or other governmental charges that are
not delinquent or remain payable without any penalty or that are being contested
in good faith and with due diligence by appropriate proceedings, provided that
all such liens in the aggregate have no reasonable likelihood of causing a
Material Adverse Effect and, if requested by the Bank, the Parent, the Borrower
or such Subsidiary has established reserves satisfactory to the Bank with
respect thereto;

 

30



--------------------------------------------------------------------------------

(v) Liens of judgments, execution, attachment or similar process which will not
result or have not yet resulted in the occurrence of an Event of Default as set
forth in Sections 8.1(i) or (j) hereof;

 

(vi) Liens with respect to any Realty occupied by the Parent or any of its
Subsidiaries, (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (b) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Bank; and

 

(vii) Liens securing Indebtedness permitted under Section 7.2(v).

 

7.4 Disposition of Assets. Sell, lease, transfer, convey or otherwise dispose of
any of its assets or property, other than:

 

(i) the sale or other disposition of inventory or Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;

 

(ii) dividends permitted under Section 7.6; and

 

(iii) to the extent that any such action could be considered a lease or license
of property, the Borrower’s providing access to the Borrower’s facilities to
Brunswick’s Mercury Marine Division for testing purposes and the other actions
described in Section 10.4 of the Master Agreement.

 

7.5 Restricted Investments. Purchase, own, invest in or otherwise acquire,
directly or indirectly, any stock, evidence of indebtedness, or other obligation
or security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any Person (collectively, “Investments”), except
for:

 

(i) Investments consisting of Cash Equivalents;

 

(ii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, and the purchase of inventory, supplies, equipment and other
assets, in each case in the ordinary course of business;

 

(iii) Investments (including equity securities and debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

31



--------------------------------------------------------------------------------

(iv) Investments under Hedge Agreements entered into in connection with this
Agreement or in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks and not for speculative
purposes;

 

(v) Investments in Subsidiaries existing as of the Closing Date; and

 

(vi) Investments consisting of cash in life insurance policies insuring the life
of Reginald M. Fountain, Jr. so long as such policies are collateral assigned to
the Bank on documentation in form and substance to the Bank.

 

7.6 Restricted Payments. Directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or purchase, redeem, retire or otherwise acquire for value any
shares of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or set aside funds for any of the foregoing, except that:

 

(i) the Parent and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Capital Stock, in each
case to the extent not prohibited under applicable Requirements of Law;

 

(ii) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to another Subsidiary of the
Borrower, in each case to the extent not prohibited under applicable
Requirements of Law;

 

(iii) the Borrower may declare and make dividend payments and other
distributions in cash so that the Parent may pay the obligations that it is
permitted to incur under Section 7.16; and

 

(iv) the Parent may declare and make dividend payments and other distributions
in cash (and the Borrower may make corresponding dividends and distributions to
the Parent) if (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) the aggregate amount of all such
cash payments in any fiscal year do not exceed twenty-five percent (25%) of the
Parent’s Consolidated Net Income for such immediately preceding fiscal year.

 

7.7 Transactions With Related Persons. Except as otherwise permitted by Sections
7.2 and 7.6, directly or indirectly make any loan or advance to, or purchase,
assume or guarantee any indebtedness to or from, any of its officers, directors,
stockholders or Affiliates, or to or from any member of the immediate family of
any of its officers, directors, stockholders or Affiliates, or subcontract any
operations to any Affiliate, except for travel, relocation or other reasonable
expense advances to employees in the ordinary course of business; or enter into
any transaction with any Affiliate, except pursuant to the reasonable
requirements of the business of such Affiliate and on terms substantially no
more favorable to such Affiliate than those that such Affiliate would obtain in
a comparable arms-length transaction with a Person not an Affiliate of the
Borrower; provided, however, that nothing contained in this Section 7.7 shall
prohibit (x) the Borrower from leasing an airplane from Reginald M. Fountain,
Jr. so long as the amount of lease payments paid by the Borrower thereunder does
not exceed $300,000 in any fiscal year, or

 

32



--------------------------------------------------------------------------------

(y) the Borrower from making lease payments to Reginald M. Fountain, Jr. for the
purposes of paying rent on apartments used by the Borrower’s employees so long
as such rent in not in excess of that paid by other tenants in such apartments.

 

7.8 Sale-Leaseback Transactions. Directly or indirectly, become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed, and whether now owned or hereafter acquired) (i) that the Parent or any
of its Subsidiaries has sold or transferred (or is to sell or transfer) to a
Person that is not a party to this Agreement or any of the Loan Documents or
(ii) that the Parent or any of its Subsidiaries intends to use for substantially
the same purpose as any other property that, in connection with such lease, has
been sold or transferred (or is to be sold or transferred) by the Parent or any
of its Subsidiaries to another Person that is not a party to this Agreement or
any of the Loan Documents, in each case except for transactions otherwise
expressly permitted under this Agreement.

 

7.9 Certain Amendments. (a) Amend, modify or waive, or permit the amendment,
modification or waiver of, any provision of material contract; or (b) amend,
modify or change any provision of its articles or certificate of incorporation
or formation, bylaws, operating agreement or other applicable formation or
organizational documents, as applicable, the terms of any class or series of its
Capital Stock, or any agreement among the holders of its Capital Stock or any of
them; in each case other than in a manner that could not reasonably be expected
to adversely affect the Bank in any material respect (provided that the Parent
or the Borrower shall give the Bank notice of any such amendment, modification
or change covered by subsection (b) above, together with certified copies
thereof).

 

7.10 Limitation on Certain Restrictions. Directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Parent or any of its Subsidiaries to
perform and comply with their respective obligations under the Loan Documents or
(b) the ability of any Subsidiary of the Borrower to make any dividend payment
or other distribution in respect of its Capital Stock, to repay Indebtedness
owed to the Borrower or any other Subsidiary, to make loans or advances to the
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to the Borrower or any other Subsidiary, except (in the case of clause (b) above
only) for such restrictions or encumbrances existing under or by reason of (i)
this Agreement and the other Loan Documents, (ii) applicable Requirements of
Law, (iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

 

7.11 No Other Negative Pledges. Enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except for such agreements or restrictions existing under or
by reason of (i) this Agreement and the other Loan Documents,

 

33



--------------------------------------------------------------------------------

(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by the Parent or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.

 

7.12 Partnerships. Become a partner or joint venturer in any partnership or
joint venture.

 

7.13 Lines of Business. Engage in any business other than the business in which
it is currently engaged or a business reasonably related thereto, or make any
material change in its business objectives.

 

7.14 Fiscal Year. Change its fiscal year or its method of determining fiscal
quarters.

 

7.15 Accounting Changes. Other than as permitted pursuant to Section 1.2, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP.

 

7.16 Additional Covenants of the Parent. The Parent will comply with the
following:

 

(a) The Parent will not incur, create, assume or suffer to exist any
Indebtedness or Lien, except for the Indebtedness created by the Loan Documents
and Liens created by the Loan Documents.

 

(b) The Parent will not conduct, transact or otherwise engage, or commit to
transact, conduct or otherwise engage, in any business or operations including
owning, leasing, managing or otherwise operating any assets or properties, or
make any investments, loans or advances to any Person other than the following:

 

(i) the ownership of Capital Stock in the Borrower and the exercise of rights
and performance of obligations in connection therewith;

 

(ii) the entry into, and exercise of rights and performance of obligations in
respect of this Agreement and any other Loan Document to which it is or may
become a party;

 

(iii) the performance of obligations under and in compliance with its the
articles or certificate of incorporation and bylaws, and any applicable law,
ordinance, regulation, rule, order, judgment, decree or permit (including the
securities laws), including without limitation as a result of or in connection
with the activities of its Subsidiaries;

 

(iv) the performance of obligations under the Master Agreement;

 

34



--------------------------------------------------------------------------------

(v) the incurrence and payment of legal and accounting fees, nominal expenses
for corporate overhead and any taxes for which it may be liable; and

 

(vi) other activities reasonably incidental or related to the foregoing.

 

ARTICLE VIII

 

EVENTS OF DEFAULT; REMEDIES

 

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

 

(a) The Parent or the Borrower, as the case may be, shall fail to observe or
perform any covenant, restriction or agreement contained in this Agreement,
including without limitation the failure to pay when due any principal amount or
any interest, fees or other charges payable under this Agreement, the Note or
under any other Loan Document, for fifteen (15) days after the earlier of (i)
the executive management or board of directors of the Parent or the Borrower
obtaining knowledge of such failure, or (ii) the Parent or the Borrower
receiving written notice of such failure from the Bank;

 

(b) Any representation, warranty, certification or statement made or deemed made
by the Parent or the Borrower in Article IV of this Agreement, in any other Loan
Document or in any certificate, financial statement or other document delivered
pursuant to this Agreement or any other Loan Document, shall prove to have been
incorrect in any material respect when made or deemed made, except that the
existence of the facts and matters described in the Form 8-K shall not
constitute an Event of Default;

 

(c) The occurrence and continuance of any default or event of default on the
part of the Parent or any of its Subsidiaries (including specifically, but
without limitation, defaults due to non-payment) under the terms of any
agreement, document or instrument pursuant to which the Parent or any of its
Subsidiaries has incurred any Indebtedness for money borrowed in excess of
$1,000,000, which default would permit acceleration of such indebtedness;

 

(d) The occurrence and continuance of any default or event of default under any
of the other Loan Documents or under any other agreement between the Borrower
and the Bank;

 

(e) Any Security Document to which the Parent or any of its Subsidiaries is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Bank a valid and perfected security
interest in and Lien upon the collateral purported to be covered thereby,
subject to no Liens other than Permitted Liens, in each case unless any such
cessation occurs in accordance with the terms thereof or is due to any act or
failure to act on the part of the Bank; or the Parent or any such Subsidiary
shall assert any of the foregoing; or the Parent shall deny or disaffirm its
obligations under the Parent Guaranty;

 

(f) The Parent or any Subsidiary (i) files a petition for relief under the
Bankruptcy Code or any other insolvency law or seeking to adjudicate it bankrupt
or insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of

 

35



--------------------------------------------------------------------------------

debtors or fails to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (ii) takes any corporate
action to authorize or effect any of the foregoing actions, (iii) generally
fails to pay, or admits in writing its inability to pay, its debts as such debts
become due; (iv) shall apply for, seek or consent to, or acquiesce in, the
appointment of a custodian, receiver, trustee, examiner, liquidator or similar
official for it or for any material portion of its assets; or (v) makes an
assignment for the benefit of creditors;

 

(g) Failure of the Parent or any Subsidiary within thirty (30) days after the
commencement of any proceeding against it seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, to have such
proceeding dismissed, or to have all orders or proceedings thereunder affecting
the operations or the business of the Parent or such Subsidiary stayed, or
failure of the Parent or such Subsidiary within thirty (30) days after the
appointment, without its consent or acquiescence, of any custodian, receiver
trustee, examiner, liquidator or similar official for it or for any material
portion of its assets, to have such appointment vacated;

 

(h) The Parent or the Borrower ceases to be Solvent, or ceases to conduct its
business substantially as now conducted or is enjoined, restrained or in any way
prevented by court order from conducting all or any material part of its
business affairs;

 

(i) The entry of one or more judgments or orders for the payment of money in
excess of $1,000,000 in the aggregate against the Parent or any of its
Subsidiaries and such judgment(s) or order(s) shall continue unsatisfied,
unbonded and unstayed for a period of sixty (60) days or in any event later than
five days prior to the date of any proposed sale thereunder;

 

(j) The issuance of a writ of execution, attachment or similar process against
the Parent or any of its Subsidiaries which shall not be dismissed, stayed,
discharged or bonded within sixty (60) days after the executive management or
board of directors of the Parent or the Borrower obtaining knowledge thereof or
in any event later than five days prior to the date of any proposed sale
thereunder;

 

(k) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, the
Parent and its ERISA Affiliates have incurred or would be reasonably likely to
incur liability to any one or more Plans or Multiemployer Plans or to the PBGC
(or to any combination thereof) in excess of $1,000,000;

 

(l) Any one or more licenses, permits, accreditations or authorizations of the
Parent or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Parent or any of its
Subsidiaries to be in compliance with applicable Requirements of Law, and such
action, individually or in the aggregate, if the event giving rise to such
action is not remediated within thirty (30) days of notice of any of the
foregoing events, would be reasonably likely to have a Material Adverse Effect;
or

 

(m) There shall occur a Change in Control.

 

36



--------------------------------------------------------------------------------

8.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default:

 

(a) Acceleration of Indebtedness. The Bank may, in its sole discretion, (i)
declare all or any part of the Obligations immediately due and payable,
whereupon such Obligations shall become immediately due and payable without
presentment, demand, protest, notice or legal process of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that all
Obligations shall automatically become due and payable upon the occurrence of an
Event of Default under Sections 8.1(e) or (g); and (ii) pursue all other
remedies available to it by contract, at law or in equity, including but not
limited to its rights under the Security Documents.

 

(b) Right of Set-off. The Bank may, and is hereby authorized by the Borrower, at
any time and from time to time, to the fullest extent permitted by applicable
laws, without advance notice to the Borrower (any such notice being expressly
waived by the Borrower), set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
indebtedness at any time owing by the Bank or any of its Affiliates to or for
the credit or the account of the Borrower against any or all of the Obligations
of the Borrower under this Agreement or the other Loan Documents now or
hereafter existing, whether or not such obligations have matured. The Bank
agrees promptly to notify the Borrower after any such set-off or application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c) Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of the
Bank’s rights and remedies set forth in this Agreement is not intended to be
exhaustive and the exercise by the Bank of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder, under the other Loan Documents or under any other agreement between
the Borrower and the Bank or that may now or hereafter exist in law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Bank in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower and the Bank or
their agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

 

ARTICLE IX

 

GUARANTY

 

9.1 The Parent Guaranty.

 

(a) In order to induce the Bank to enter into this Agreement, the Parent hereby
unconditionally and absolutely guarantees to the Bank as primary obligor and not
merely as surety, the full and prompt payment and performance when due, whether
at stated maturity, acceleration or otherwise, of (i)(A) the Loan by the
Borrower under this Agreement and pursuant

 

37



--------------------------------------------------------------------------------

to the Note and the other Loan Documents, including, without limitation, all
principal of and interest on the Loan, all fees, expenses, indemnities and other
amounts payable by the Borrower under the Loan Agreement or any other Loan
Document (including interest accruing after the filing of a petition or
commencement of a case by or with respect to the Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding), and (B) all
obligations of the Borrower to the Bank under any swap agreements (as defined in
11 U.S.C. § 101, as in effect from time to time), and (ii) all reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred or paid by the Bank in connection with any suit, action or
proceeding to enforce or protect any of its rights hereunder (collectively,
“Guaranteed Obligations”). If any or all of the Guaranteed Obligations becomes
due and payable hereunder, the Parent unconditionally promises to pay such
indebtedness to the Bank, on order, or demand, together with any and all
reasonable expenses which may be incurred by the Bank in collecting any of the
Guaranteed Obligations.

 

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the obligations of the Parent shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of the Parent
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

9.2 Guaranty Unconditional. The obligations of the Parent hereunder shall arise
absolutely and unconditionally when the Loan has been made by the Bank to the
Borrower and shall be a continuing, absolute and unconditional guaranty that
remains in full force and effect until all of the Guaranteed Obligations shall
have been paid in full and the period during which any payment of the Guaranteed
Obligations to the Bank could be recovered as an avoidable preference under 11
U.S.C. § 547, or any successor provision thereof, has expired. The Parent agrees
that to the extent all or part of any payment of the Guaranteed Obligations is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then, to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and reinstated and continue in full force and
effect as if said payment had not been made.

 

9.3 Nature of Liability. The liability of the Parent hereunder is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower and the Parent’s liability hereunder shall not be affected or impaired
by (a) any direction as to application of payment by the Borrower or by any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the Bank on the
indebtedness which such Bank repays to the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Parent waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding. Notwithstanding

 

38



--------------------------------------------------------------------------------

anything to the contrary in this Agreement, the aggregate liability of the
Parent under the Loan Documents shall not exceed the aggregate amount of the
Guaranteed Obligations.

 

9.4 Independent Obligation. The obligations of the Parent hereunder is
independent of the obligations of any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against the Parent
whether or not action is brought against any other guarantor or the Borrower and
whether or not any other guarantor or the Borrower is joined in any such action
or actions.

 

9.5 Authorization. The Parent authorizes the Bank without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to (a)
renew, compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the indebtedness or any part
thereof in accordance with this Agreement, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any guarantor or
any other party for the payment of this Parent Guaranty or the indebtedness and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Bank in its discretion may
determine and (d) release or substitute any one or more endorsers, guarantors,
the Borrower or other obligors.

 

9.6 Reliance. It is not necessary for the Bank to inquire into the capacity or
powers of the Borrower or any guarantor or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

9.7 Waiver.

 

(a) The Parent waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Bank to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Bank’s power whatsoever. The
Parent waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the indebtedness, including without limitation any defense based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the unenforceability of the indebtedness or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower other than
payment in full of the indebtedness. The Bank may, at its election, foreclose on
any security held by the Bank by one or more judicial or non-judicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Bank may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of the Parent
hereunder except to the extent the indebtedness has been paid. The Parent waives
any defense arising out of any such election by the Bank, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent against the Borrower or any
other party or any security.

 

39



--------------------------------------------------------------------------------

(b) The Parent waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notice of
protest, notices of dishonor, notices of acceptance of this Parent Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. The Parent assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the indebtedness and the
nature, scope and extent of the risks which the Parent assumes and incurs
hereunder, and agrees that the Bank shall not have any duty to advise the Parent
of information known to it regarding such circumstances or risks.

 

(c) The Parent hereby agrees it will not exercise any rights of subrogation
which it may at any time otherwise have as a result of this Parent Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Bank against the Borrower or any other guarantor
of the indebtedness of the Borrower owing to the Bank (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Parent Guaranty until such time as all of the
Guaranteed Obligations shall have been paid in full. The Parent hereby further
agrees not to exercise any right to enforce any other remedy which the Bank now
has or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the indebtedness of the Borrower and any benefit
of, and any right to participate in, any security or collateral given to or for
the benefit of the Bank to secure payment of the indebtedness of the Borrower
until such time as all of the Guaranteed Obligations shall have been paid in
full.

 

9.8 Application; Set-Off.

 

(a) The Parent agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that the Bank may have at law, in equity or otherwise
against the Parent, the Parent will, subject to the provisions of Section
9.1(b), forthwith pay or cause to be paid to the Bank, an amount equal to the
amount of the Guaranteed Obligations then due and owing as aforesaid.

 

(b) All payments made hereunder shall be applied upon receipt as follows:

 

(i) first, to the payment of all reasonable costs and expenses owing to the Bank
pursuant to Section 9.1(a)(ii);

 

(ii) second, after payment in full of the amounts specified in clause (i) above,
to the payment of the other Guaranteed Obligations owing to the Bank Section
9.1(a)(i); and

 

(iii) third, after payment in full of the amounts specified in clauses (i) and
(ii) above, and following the termination of this Parent Guaranty, to the
Guarantors or any other Person lawfully entitled to receive such surplus.

 

(c) In addition to all other rights and remedies available under the Loan
Documents or applicable law or otherwise, upon and at any time after the
occurrence and during the

 

40



--------------------------------------------------------------------------------

continuance of any Event of Default, the Bank may, and is hereby authorized by
the Parent, at any such time and from time to time, to the fullest extent
permitted by applicable law, without presentment, demand, protest or other
notice of any kind, all of which are hereby knowingly and expressly waived by
the Parent, to set off and to apply any and all deposits (general or special,
time or demand, provisional or final) and any other property at any time held
(including at any branches or agencies, wherever located), and any other
indebtedness at any time owing, by the Bank to or for the credit or the account
of the Parent against any or all of the obligations of the Parent to the Bank
hereunder now or hereafter existing, whether or not such obligations may be
contingent or unmatured, the Parent hereby granting to the Bank a continuing
security interest in and Lien upon all such deposits and other property as
security for such obligations. The Bank agrees to notify the Parent promptly
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Bank, including reasonable fees and
disbursements of counsel, in connection with: (i) the preparation, execution,
delivery, and filing, if required of this Agreement and the other Loan
Documents, (ii) any amendments, supplements, consents or waivers hereto or to
the Loan Documents, and (iii) the administration or enforcement of this
Agreement and the other Loan Documents. In addition, the Borrower shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and the other Loan Documents and agrees to save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees. It is the intention of the
parties hereto that the Borrower shall pay amounts referred to in this Section
directly. In the event the Bank pays any of the amounts referred to in this
Section directly, the Borrower will reimburse the Bank for such advances and
interest on such advance shall accrue until reimbursed at the Default Rate.

 

10.2 Indemnification. From and at all times after the date of this Agreement,
and in addition to all of the Bank’s other rights and remedies against the
Borrower, the Borrower agrees to indemnify, defend and hold harmless the Bank
and its directors, officers, employees, agents, successors, assigns and
affiliates from and against the following (collectively “Costs”): any and all
claims, losses, damages, actions, suits, inquiries, investigations,
administrative proceedings, judgments, liens, liabilities, penalties, fines,
amounts paid in settlement, requirements of Governmental Authorities, punitive
damages, interest, damages to natural resources and other costs and expenses of
any kind or nature whatsoever (including without limitation reasonable
attorneys’ fees and expenses and court costs and fees) arising in any manner,
directly or indirectly, out of or by reason of (a) the negotiation, preparation,
execution or performance of this Agreement or the other Loan Documents, or any
transaction contemplated herein or therein, whether or not the Bank or any other
party protected under this Section is a party to any action, proceeding or suit
in question, or the target of any inquiry or investigation in question;
provided, however, that no indemnified party shall have the right to be
indemnified hereunder for any liability resulting from the willful misconduct or
gross negligence of such indemnified party (as

 

41



--------------------------------------------------------------------------------

finally determined by a court of competent jurisdiction), (b) any breach of any
of the covenants, warranties or representations of the Borrower hereunder or
under any other Loan Document, (c) any lien or charge upon amounts payable
hereunder by the Borrower to the Bank or any taxes, assessments, impositions and
other charges in respect of the collateral secured by the Security Documents,
(d) damage to property or any injury to or death of any person that may be
occasioned by any cause whatsoever pertaining to any such collateral or the use
thereof, (e) any violation or alleged violation of any Environmental Law,
federal or state securities law, common law, equitable requirement or other
legal requirement by the Borrower or with respect to any property owned, leased
or operated by the Borrower (in the past, currently or in the future), or (f)
any presence, generation, treatment, storage, disposal, transport, movement,
release, suspected release or threatened release of any Hazardous Material on,
in, to or from any property (or any part thereof including without limitation
the soil and groundwater thereon and thereunder) owned, leased or operated by
the Borrower (in the past, currently or in the future). All Costs shall be
additional Obligations of the Borrower under this Agreement, shall be payable on
demand to the party to be indemnified, and shall be secured by the lien of the
Security Documents.

 

10.3 Waiver of Jury Trial. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY
RECEIVED, THE BORROWER HEREBY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING WITHIN THE STATE OF NORTH CAROLINA FOR ANY ACTION
TO WHICH THE BORROWER AND THE BANK ARE PARTIES. TO THE EXTENT PERMITTED BY LAW,
THE BORROWER WAIVES TRIAL BY JURY AND WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY ACTION INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY OTHER PROCEEDING TO WHICH THE BANK IS A PARTY,
INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF OR IN CONNECTION WITH ANY
COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE BANK OR THE BORROWER CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT THE RIGHT OF THE BANK TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION THAT HAS JURISDICTION OVER THE
BORROWER.

 

10.4 Waiver of Automatic or Supplemental Stay. In the event that a petition for
relief under any chapter of the Bankruptcy Code is filed by or against the
Borrower, the Borrower promises and covenants that it will not seek a
supplemental stay pursuant to Bankruptcy Code §§ 105 or 362 or any other relief
pursuant to Bankruptcy Code § 105 or any other provision of the Bankruptcy Code,
whether injunctive or otherwise, which would stay, interdict, condition, reduce
or inhibit the Bank’s ability to enforce any rights it has, at law or in equity,
to collect the Obligations from any Person other than the Borrower.

 

42



--------------------------------------------------------------------------------

10.5 Notices. All demands, notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered, if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt), or five (5)
days after being mailed, if mailed, by first class, registered or certified
mail, postage prepaid, to the address or telecopy number set forth below:

 

Party

--------------------------------------------------------------------------------

 

Address  

--------------------------------------------------------------------------------

Borrower   Fountain Powerboats, Inc.     1653 Whichard’s Beach Road    
Washington, North Carolina 27889     Attention: Reginald M. Fountain, Jr.    
Telephone: (252) 975-2000     Fax: (252) 975-0750 Bank   Regions Bank     6805
Morrison Boulevard, Suite 100     Charlotte, North Carolina     Attention: Kemp
Simmons     Telephone: (704) 770-3604     Fax: (704) 362-3594

 

The Borrower or the Bank may, by notice given hereunder, designate any further
or different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or persons
to whose attention the same shall be directed.

 

10.6 Continuing Obligations. All agreements, representations and warranties
contained herein or made in writing by or on behalf of the Borrower in
connection with the transactions contemplated hereby shall survive the execution
and delivery of this Agreement and the other Loan Documents. The Borrower
further agrees that to the extent the Borrower makes a payment to the Bank,
which payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or other similar
state or federal statute, or principle of equity, then, to the extent of such
repayment by the Bank, the Obligation or part thereof intended to be satisfied
by such payment shall be revived and continued in full force and effect as if
such payment had not been received by the Bank.

 

10.7 Controlling Law. This Agreement has been executed, delivered and accepted
at, and shall be deemed to have been made in, North Carolina and shall be
interpreted in accordance with the internal laws (as opposed to conflicts of
laws provisions) of the State of North Carolina.

 

10.8 Successors and Assigns. This Agreement shall be binding upon the Borrower
and its successors and assigns and all rights against the Borrower arising under
this Agreement shall be for the sole benefit of the Bank.

 

43



--------------------------------------------------------------------------------

10.9 Assignment and Sale. The Borrower may not sell, assign or transfer this
Agreement or any of the other Loan Documents or any portion hereof or thereof,
including without limitation the Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder. The Bank may assign or sell a
participation interest in all or any portion of the Loan to one or more other
financial institutions.

 

10.10 Entire Agreement. THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED CONTEMPORANEOUSLY HEREWITH EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO, THE COMMITMENT LETTERS TO THE
BORROWER FROM THE BANK DATED APRIL 26, 2005. THIS AGREEMENT AND THE DOCUMENTS
AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

10.11 Amendment. Any provision of this Agreement or any other Loan Document to
which the Borrower is a party may be amended if such amendment is in writing and
is signed by the Borrower and the Bank. In connection with any amendment entered
into in accordance with this Section, the Borrower shall pay to the Bank a fee
to be negotiated between the Borrower and the Bank. Payment of such fee by the
Borrower to the Bank shall be a condition precedent to the effectiveness of such
amendment and shall be due on the date such amendment is signed by the Bank.

 

10.12 Severability. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable by any court of competent
jurisdiction, such determination shall not invalidate or render unenforceable
any other provision hereof.

 

10.13 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original and all of which, together shall constitute but
one and the same instrument.

 

10.14 Captions. The captions to the various sections and subsections of this
Agreement have been inserted for convenience only and shall not limit or affect
any of the terms hereof.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

BORROWER:

 

FOUNTAIN POWERBOATS, INC.

By:   /s/    REGINALD M. FOUNTAIN, JR.        

Name:

  Reginald M. Fountain, Jr.

Title:

  President

PARENT GUARANTOR:

 

FOUNTAIN POWERBOAT INDUSTRIES, INC.

By:   /s/    REGINALD M. FOUNTAIN, JR.        

Name:

  Reginald M. Fountain, Jr.

Title:

  President

BANK:

 

REGIONS BANK

By:   /s/    KEMP SIMMONS        

Name:

  Kemp Simmons

Title:

  Vice President

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

E X I B I T A

 

FORM OF NOTE

 

$16,500,000   September 19, 2005     Charlotte, North Carolina

 

FOR VALUE RECEIVED, FOUNTAIN POWERBOATS, INC., a North Carolina corporation (the
“Borrower”), hereby promises to pay to the order of

 

REGIONS BANK (the “Bank”), at the offices of the Bank located at 6805 Morrison
Boulevard, Suite 100, Charlotte, North Carolina 28211 (or at such other place or
places as the Bank may designate), at the times and in the manner provided in
the Loan Agreement, dated as of September 19, 2005 (as amended, modified or
supplemented from time to time, the “Loan Agreement”), among the Borrower,
Fountain Powerboat Industries, Inc. and the Bank, the principal sum of

 

SIXTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($16,500,000), under the terms and
conditions of this promissory note (this “Note”) and the Loan Agreement. The
defined terms in the Loan Agreement are used herein with the same meaning. The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Note at the rates applicable thereto from time to time as provided in
the Loan Agreement.

 

This Note is the Note referred to in the Loan Agreement and is issued to
evidence the Loans made by the Bank pursuant to the Loan Agreement. All of the
terms, conditions and covenants of the Loan Agreement are expressly made a part
of this Note by reference in the same manner and with the same effect as if set
forth herein at length, and any holder of this Note is entitled to the benefits
of and remedies provided in the Loan Agreement and the other Loan Documents.
Reference is made to the Loan Agreement for provisions relating to the interest
rate, maturity, payment, prepayment and acceleration of this Note.

 

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

This Note shall be governed by and construed in accordance with the internal
laws (as opposed to conflicts of laws provisions) of the State of North
Carolina. The Borrower hereby consents to the nonexclusive jurisdiction and
venue of any state or federal court sitting within the state of North Carolina
for any action to which the Borrower and the Bank are parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 

FOUNTAIN POWERBOATS, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Reginald M. Fountain, Jr. Title:   President

 

Signature Page to Note



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

  To: Regions Bank

6805 Morrison Boulevard, Suite 100

Charlotte, North Carolina 28211

 

This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of September       , 2005 (as amended or otherwise modified from time
to time, the “Loan Agreement”) among Fountain Powerboats, Inc. (the “Borrower”),
Fountain Powerboat Industries, Inc. (the “Parent”) and Regions Bank (the
“Bank”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate (and the attached schedule) have the meanings ascribed
thereto in the Loan Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected [President] [Chief Financial Officer] of the Borrower;

 

2. I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a reasonable review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Sections 6.1 through 6.4 of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this          day of
                    ,             .

 

 

FOUNTAIN POWERBOATS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

COVENANT COMPLIANCE WORKSHEET

 

A. Fixed Charge Coverage Ratio

(Section 6.1 of the Credit Agreement)

as of                     ,         

 

(1)    For the period of four consecutive fiscal quarters ending on the date of
determination:               

(a)    Consolidated EBITDA for such period

   $                              

(b)    Aggregate tax expense paid in cash by the Borrower and its Subsidiaries
during such period

   $                              

(c)    All dividends and distributions paid in cash by the Borrower to its
shareholders during such period

   $                              

(d)    Subtract Lines 1(b) and 1(c) from Line 1(a)

        $                     (2)    Consolidated Fixed Charges for the period
of four consecutive fiscal quarters ending on the date of determination:        
      

(a)    Total interest expense of the Borrower and its Subsidiaries for such
period in respect of Funded Debt of the Borrower and its Subsidiaries (including
all such interest expense accrued or capitalized during such period, whether or
not actually paid during such period)

   $                              

(b)    All net amounts payable under or in respect of Hedge Agreements, to the
extent paid or accrued by the Borrower and its Subsidiaries during such period

   $                         



--------------------------------------------------------------------------------

    

(c)    Aggregate (without duplication) of all scheduled payments of principal on
Funded Debt required to have been made by the Borrower and its Subsidiaries
during such period (whether or not such payments are actually made), including,
without limitation, the aggregate principal amount of the Loan due during such
period under Section 2.3

   $                              

(d)    Total Fixed Charges:

              

Add Lines 2(a) through 2(c)

        $                     (3)   

Fixed Charge Coverage Ratio:

Divide Line 1(d) by Line 2(d)

          (4)    Minimum Fixed Charge Coverage Ratio permitted by Section 6.1 of
the Loan Agreement         1.75 : 1.0



--------------------------------------------------------------------------------

B. Minimum Tangible Net Worth

(Section 6.2 of the Credit Agreement)

as of                 ,         

 

(1)

 

Consolidated Tangible Net Worth:

             

(a)    Total assets of the Borrower and its Subsidiaries as of the date of
determination, other than assets which would be treated as intangible assets for
balance sheet presentation purposes under GAAP, including without limitation
goodwill, trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense

   $                             

(b)    Total liabilities of the Borrower and its Subsidiaries as of the date of
determination, in each case determined on a consolidated basis in accordance
with GAAP

   $                             

(c)    Consolidated Tangible Net Worth as of the date of determination

             

Subtract Line 1(b) from Line 1(a)

        $                    

(2)

 

Minimum Consolidated Tangible Net Worth:

             

(a)    Base Amount

   $6,500,000         

(b)    Pre-Tax Income Adjustment:

             

(i) Pre-Tax Income for the Borrower for each fiscal year ending after the
Closing Date

   $                             

(ii) Thirty Percent (30%)

   0.30         

(iii) Multiply Lines 1(b)(i) and 1(b)(ii)

   $                         



--------------------------------------------------------------------------------

(c)

  Aggregate amount of all increases in the stated capital and additional paid in
capital accounts of the Borrower, as determined on a consolidated basis in
accordance with GAAP, resulting from the issuance of equity securities
(including pursuant to the exercise of options, rights or warrants or pursuant
to the conversion of convertible securities) or other Capital Stock after the
Closing Date.   $                        

(d)

 

Minimum Consolidated Tangible Net Worth permitted by Section 6.2 of the Loan
Agreement

           

Add Lines 1(a), 1(b)(ii) and 1(c)

      $                    



--------------------------------------------------------------------------------

C. Debt to Tangible Net Worth Ratio

(Section 6.3 of the Credit Agreement)

as of                 ,         

 

(1)

 

Funded Debt:

        

(a)    Obligations of the Borrower for borrowed money

   $                        

(b)    Obligations of the Borrower evidenced by bonds, debentures, notes or
other similar instruments

   $                        

(c)    Obligations of the Borrower in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade)

   $                        

(d)    Obligations of the Borrower under any conditional sale or other title
retention agreement(s) relating to property acquired by the Borrower

   $                        

(e)    Capitalized Lease Obligations of the Borrower

   $                        

(f)     Guaranties by the Borrower of the type of indebtedness described in
Lines 1(a) through 1(e) above

   $                        

(g)    All indebtedness of a third party secured by any Lien on property owned
by the Borrower, whether or not such indebtedness has been assumed by the
Borrower

   $                        

(h)    All obligations of the Borrower, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of the Borrower

   $                    



--------------------------------------------------------------------------------

   

(i)     Off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Borrower and its
Subsidiaries

   $                             

(j)     Obligations under any Hedge Agreement

   $                             

(k)    Total Funded Debt as of the date of determination:

             

Add Lines 1(a) through 1(j)

        $                     (2)   Consolidated Tangible Net Worth as of the
date of determination               From B, Line 1(c) above        
$                     (3)   Debt to Tangible Net Worth Ratio:              
Divide Line 1(k) by Line 2           __________ (4)   Maximum Debt to Tangible
Net Worth Ratio permitted by Section 6.3 of the Loan Agreement        
  __________



--------------------------------------------------------------------------------

D. Capital Expenditures

(Section 6.4 of the Credit Agreement)

as of                     ,         

 

(1)    Capital Expenditures: All amounts paid during such period that would, in
accordance with GAAP, be included on the consolidated statement of cash flows of
the Borrower and its Subsidiaries as an acquisition of fixed assets or
improvements, replacements, substitutions or additions thereto        
$                     (2)    Maximum permitted Capital Expenditures during any
fiscal year by Section 6.4 of the Loan Agreement         $1,000,000



--------------------------------------------------------------------------------

 

 

[Schedules 4.9-4.16 omitted]